 

Exhibit 10.1

 

Execution Version

 



 



 

$4,000,000,000

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of August 27, 2019

 

among

 

ABBVIE inc.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 





 

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

BANK OF AMERICA, N.A.,

 

as Syndication Agents

 



 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

BofA Securities, Inc.

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Bookrunners

 





 

 

TABLE OF CONTENTS

 

    Page  ARTICLE I DEFINITIONS AND ACCOUNTING TERMS   1  SECTION 1.01   Certain
Defined Terms   1  SECTION 1.02   Computation of Time Periods   23  SECTION
1.03   Accounting Terms   24  SECTION 1.04   Terms Generally   24  SECTION
1.05   Currency Translations   25  SECTION 1.06   Divisions   25  SECTION
1.07   Interest Rates; LIBOR Notification   25  ARTICLE II AMOUNTS AND TERMS OF
THE ADVANCES   26  SECTION 2.01   The Advances   26  SECTION 2.02   Making the
Advances   26  SECTION 2.03   [Reserved]   28  SECTION 2.04   Fees   28  SECTION
2.05   Termination, Reduction or Increase of the Commitments; Extension of the
Commitment Termination Date   28  SECTION 2.06   Repayment of Advances   30 
SECTION 2.07   Interest on Advances   30  SECTION 2.08   Interest Rate
Determination   31  SECTION 2.09   Optional Conversion of Advances   33  SECTION
2.10   Optional and Mandatory Prepayments of Advances   33  SECTION
2.11   Increased Costs   33  SECTION 2.12   Illegality   34  SECTION
2.13   Payments and Computations   35  SECTION 2.14   Taxes   36 

 



 i

 

 

SECTION 2.15   Sharing of Payments, Etc.   41  SECTION 2.16   Use of Proceeds 
 41  SECTION 2.17   Evidence of Debt   41  SECTION 2.18   Defaulting Lenders 
 41  SECTION 2.19   Mitigation   43  ARTICLE III CONDITIONS TO EFFECTIVENESS AND
LENDING   43  SECTION 3.01   Conditions Precedent to Effective Date   43 
SECTION 3.02   [Reserved]   45  SECTION 3.03   Conditions to Advances on and
after the Effective Date   45  ARTICLE IV REPRESENTATIONS AND WARRANTIES   45 
SECTION 4.01   Representations and Warranties   45  ARTICLE V COVENANTS   49 
SECTION 5.01   Affirmative Covenants   49  SECTION 5.02   Negative Covenants 
 54  SECTION 5.03   Financial Covenant   57  ARTICLE VI EVENTS OF DEFAULT   58 
SECTION 6.01   Events of Default   58  ARTICLE VII THE AGENTS   60  SECTION
7.01   Authorization and Action   60  SECTION 7.02   Administrative Agent
Individually   60  SECTION 7.03   Duties of Administrative Agent; Exculpatory
Provisions   60  SECTION 7.04   Reliance by Administrative Agent   61  SECTION
7.05   Delegation of Duties   62  SECTION 7.06   Resignation of Administrative
Agent   62  SECTION 7.07   Non-Reliance on Administrative Agent and Other
Lenders   63 

 



 ii

 

 

SECTION 7.08   Indemnification   63  SECTION 7.09   Other Agents   64  SECTION
7.10   ERISA   64  ARTICLE VIII MISCELLANEOUS   65  SECTION 8.01   Amendments,
Etc.   65  SECTION 8.02   Notices, Etc.   66  SECTION 8.03   No Waiver;
Remedies   68  SECTION 8.04   Costs and Expenses   68  SECTION 8.05   Right of
Setoff   70  SECTION 8.06   Binding Effect   70  SECTION 8.07   Assignments and
Participations   71  SECTION 8.08   Confidentiality   75  SECTION
8.09   Governing Law   76  SECTION 8.10   Execution in Counterparts   76 
SECTION 8.11   Jurisdiction, Etc.   76  SECTION 8.12   Patriot Act Notice   76 
SECTION 8.13   No Advisory or Fiduciary Responsibility   76  SECTION
8.14   Waiver of Jury Trial   77  SECTION 8.15   Conversion of Currencies   77 
SECTION 8.16   Acknowledgment and Consent to Bail In of EEA Financial
Institutions   77  SECTION 8.17   Nonreliance   78  SECTION 8.18   Release of
Guaranties   78  SECTION 8.19   Amendment and Restatement   78 

 



 iii

 

 

SCHEDULES                   Schedule I   -   Commitments Schedule II   -  
Administrative Agent’s Office; Certain Addresses for Notices Schedule 4.01(f) 
 -   Legal Proceedings Schedule 5.01(h)   -   Affiliate Transactions          
EXHIBITS                   Exhibit A   -   Form of Notice of Borrowing Exhibit
B   -   Form of Assignment and Acceptance

 



 iv

 

 

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This Amended and Restated Revolving Credit Agreement (this “Agreement”) dated as
of August 27, 2019 is among AbbVie Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Borrower”), the Lenders (as
defined below) that are parties hereto, and JPMorgan Chase Bank, N.A., as
administrative agent (together with any successor thereto appointed pursuant to
Article VII, and including any applicable designated Affiliate, the
“Administrative Agent”) for the Lenders.

 

RECITALS

 

WHEREAS, the Borrower, the Administrative Agent and certain Lenders are parties
to that certain Revolving Credit Agreement, dated as of August 31, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”); and

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties wish to amend and restate the Existing Credit Agreement in its entirety
in the form of this Agreement.

 

NOW THEREFORE, in consideration of the premises, provisions, covenants and
mutual agreements contained herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Existing
Credit Agreement shall be and is hereby amended and restated as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01          Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Borrower or any of its Subsidiaries of all or substantially all of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by the
Borrower or any of its Subsidiaries of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary of the Borrower or (c) a merger or consolidation or any other
combination by the Borrower or any of its Subsidiaries with another Person
(other than a Person that is a Subsidiary) provided that the Borrower (or a
Person that succeeds to the Borrower pursuant to Section 5.02(b) in connection
with such transaction or series of related transactions) or a Subsidiary of the
Borrower (or a Person that becomes a Subsidiary of the Borrower as a result of
such transaction) is the surviving entity; provided that any Person that is a
Subsidiary at the time of execution of the definitive agreement related to any
such transaction or series of related transactions (or, in the case of a tender
offer or similar transaction, at the time of filing of the definitive offer
document) shall constitute a Subsidiary for purposes of this definition even if
in connection with such transaction or series of related transactions, such
Person becomes a direct or indirect holding company of the Borrower.

 





1

 



 

“Acquisition Debt” means any Borrowed Debt of the Borrower or any of its
Subsidiaries that has been issued or incurred for the purpose of financing, in
whole or in part, a Material Acquisition and any related transactions or series
of related transactions (including for the purpose of refinancing or replacing
all or a portion of any pre-existing Borrowed Debt of the Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired).

 

“Additional Lender” means an Eligible Assignee not previously a Lender that
becomes a Lender hereunder pursuant to Section 2.05(d).

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

 

“Agency Fee Letter” means the Agency Fee Letter, dated as of August 12, 2019, by
and between the Borrower and the Administrative Agent.

 

“Agent Parties” has the meaning set forth in Section 8.02(d).

 

“Agents” means, collectively, the Administrative Agent, the Arranger, the other
Lead Arrangers and each Syndication Agent.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Agreement Currency” has the meaning set forth in Section 8.15.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements.

 



2

 



 

“Allergan” means Allergan plc, an Irish public limited company with registered
number 527629 having its registered office at Clonshaugh Business & Technology
Park, Coolock, Dublin 17 E400, Ireland.

 

“Allergan Acquisition” means the acquisition by the Borrower, directly or
indirectly, pursuant to a Scheme or a Takeover Offer, as applicable, of all of
the outstanding shares of Allergan which are subject to the Scheme or Takeover
Offer and the Squeeze Out Procedures (as the case may be) for cash consideration
and newly issued shares of the Borrower.

 

“Allergan Group” means Allergan and its Subsidiaries.

 

“Alternative Currency” means Sterling, Euro and any other currency (a) for which
Eurocurrency Rates can be determined by reference to the applicable Reuters
screen as provided in the definition of “Eurocurrency Rate” and (b) that has
been designated by the Administrative Agent as an Alternative Currency at the
request of the Borrower and with the consent of (i) the Administrative Agent and
(ii) each Lender. In order to implement any Alternative Currency approved by the
Lenders (other than Sterling or Euro), the Administrative Agent and the Borrower
may make any technical or operational changes to this agreement as necessary
without any further consent from any Lenders.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Creditor” has the meaning set forth in Section 8.15.

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

   Public Debt Rating
S&P/Moody’s  Applicable Margin
for Eurocurrency
Rate Advances   Applicable
Margin for Base
Rate Advances  Level 1:  A+/A1 or above   0.700%   0.000% Level 2:  Less than
Level 1 but at least A/A2   0.8050%   0.000% Level 3:  Less than Level 2 but at
least A-/A3   0.910%   0.000% Level 4:  Less than Level 3 but at least
BBB+/Baa1   1.0250%   0.0250% Level 5:  Less than Level 4 but at least BBB/Baa2 
 1.1250%   0.1250% Level 6:  Less than Level 5   1.3250%   0.3250%


 



3

 

 

“Applicable Percentage” means, in the case of the facility fee paid pursuant to
Section 2.04(a), as of any date, a percentage per annum determined by reference
to the Public Debt Rating in effect on such date as set forth below:

 

   Public Debt Rating
S&P/Moody’s  Applicable Percentage  Level 1:  A+/A1 or above   0.050% Level 2: 
Less than Level 1 but at least A/A2   0.070% Level 3:  Less than Level 2 but at
least A-/A3   0.090% Level 4:  Less than Level 3 but at least BBB+/Baa1   0.10%
Level 5:  Less than Level 4 but at least BBB/Baa2   0.1250% Level 6:  Less than
Level 5   0.1750%

 

“Approved Electronic Platform” has the meaning set forth in Section 8.02(c).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arranger” means Morgan Stanley Senior Funding, Inc.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Availability Period” means the period starting on the Effective Date and ending
on the Commitment Termination Date.

 

4

 



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Eurocurrency Rate for any day shall be based on the Screen Rate (or if the
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively. If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.08 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Persons whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt for money
borrowed represented by notes, bonds, debentures or other similar evidences of
Debt for money borrowed.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 5.01(i).

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, with respect to Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Borrowing Minimum” means $10,000,000.

 



5

 

 

“Borrowing Multiple” means $1,000,000.

 

“Bridge Credit Agreement” means the $38,000,000,000 364-Day Bridge Credit
Agreement, dated as of June 25, 2019, among AbbVie Inc., the lenders and other
parties from time to time party thereto and Morgan Stanley Senior Funding, Inc.,
as administrative agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, Chicago or London and any day on which dealings in
Dollar or Sterling deposits are conducted by and between banks in the London
interbank eurocurrency market; provided that when used in connection with a
Eurocurrency Rate Advance denominated in Euro, the term “Business Day” shall
also exclude any day on which TARGET is not open for the settlement of payments
in Euro.

 

“Calculation Date” has the meaning specified in Section 1.05.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be increased or reduced
from time to time pursuant to the terms hereof (including by way of assignment
or otherwise). The initial amount of each Lender’s Commitment is (a) the amount
set forth in the column labeled “Commitment” opposite such Lender’s name on
Schedule I hereto, or (b) if such Lender has entered into any Assignment and
Acceptance or Lender Joinder Agreement, the amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 8.07(d),
as such amount may be increased or reduced pursuant to Section 2.05. As of the
Effective Date, the aggregate amount of the Commitments is $4,000,000,000, as
such amount may be reduced in accordance with Section 2.05(b), 2.05(c) or 6.01
or increased in accordance with Section 2.05(d).

 

“Commitment Termination Date” means the date that is the fifth anniversary of
the Effective Date, as such date may be extended with respect to any Consenting
Lender pursuant to Section 2.05(e) (or if such date is not a Business Day, the
immediately preceding Business Day).

 

“Consenting Lender” has the meaning specified in Section 2.05(e).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 



6

 

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income: (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes based on income, profits, revenue,
business activities, capital (other than capital gain or loss) or similar
measures payable by the Borrower and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful) (h) minority interest expense, and (i) non-cash stock
option expenses, non-cash equity-based compensation and/or non-cash expenses
related to stock-based compensation, and minus, to the extent included in
calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added back in clause (b) of this
definition), (iii) any net after-tax gains (less all fees and expenses or
charges relating thereto) on the retirement of debt, (iv) any other nonrecurring
or non-cash income and (v) minority interest income, all as determined on a
Consolidated basis. In addition, in the event that the Borrower or any of its
Subsidiaries acquired or disposed of any Person, business unit or line of
business or made any investment during the relevant period (including the
Allergan Acquisition), in each case involving the payment or receipt of
consideration (including non-cash, contingent and deferred consideration) by the
Borrower or any of its Subsidiaries with a fair market value in excess of
$5,000,000,000 (as determined by the Borrower in good faith upon the
consummation of such acquisition, disposition or investment), Consolidated
EBITDA will be determined giving pro forma effect to such acquisition,
disposition or investment as if such acquisition, disposition or investment and
any related incurrence or repayment of Debt had occurred on the first day of the
relevant period, taking into account any cost savings projected to be realized
as a result of such acquisition, disposition or investment (x) determined by the
Borrower in good faith and reasonably acceptable to the Administrative Agent or
(y) to the extent permitted to be included under Regulation S-X of the SEC.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person or line of business or made any investment
during the relevant period (including, for the avoidance of doubt, if
applicable, the Allergan Acquisition), Consolidated Interest Expense will be
determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition, disposition or investment as if such incurrence or
repayment of Debt had occurred on the first day of the relevant period.

 

“Consolidated Leverage Ratio” has the meaning specified in Section 5.03(a).

 



7

 

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Administrative Agent pursuant
to Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets
shall be determined (giving pro forma effect to any acquisition, disposition or
investment by the Borrower or any of its Subsidiaries involving the payment or
receipt of consideration (including non-cash, contingent and deferred
consideration) by the Borrower or any of its Subsidiaries with a fair market
value in excess of $5,000,000,000 (as determined by the Borrower in good faith
upon the consummation of such acquisition, disposition or investment), and any
related incurrence or repayment of Debt, that has occurred since the end of the
most recent fiscal quarter included in such balance sheet as if such
acquisition, disposition or investment, and any such incurrence or repayment of
Debt, had occurred on the last day of such fiscal quarter).

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Borrowed Debt of the Borrower and its Subsidiaries
determined on a Consolidated basis as of such date.

 

“Continuing Director” means, with respect to the directors of the Borrower, (a)
any director who was a member of the board of directors of the Borrower on the
Effective Date and (b) any director who was nominated for election or elected to
such board of directors with the approval of the majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and other than any earn-out
obligation until after such obligation becomes due and payable), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases; provided, however, that all obligations of any Person that are or would
be characterized as operating lease obligations in accordance with GAAP on the
Effective Date (whether or not such operating lease obligations were in effect
on such date) shall, if so elected by the Borrower, continue to be accounted for
as operating lease obligations (and not as capital leases) for purposes of this
Agreement regardless of any change in GAAP following the Effective Date that
would otherwise require such obligations to be recharacterized (on a prospective
or retroactive basis or otherwise) as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below directly guaranteed in any manner by such
Person, or the payment of which is otherwise provided for by such Person, and
(i) all Debt referred to in clauses (a) through (h) above secured by any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt.

 



8

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning specified in Section 2.05(e).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both; provided that, with respect to Section 6.01(d), no
Default shall exist hereunder unless and until an Event of Default has occurred
thereunder.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower, in each case, in their sole discretion), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) become the
subject of a Bail-in Action, provided that for the avoidance of doubt, a Lender
shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a governmental authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a governmental authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.18(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

 



9

 

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dollar Equivalent” means, on any date, (a) with respect to any amount in
Dollars, such amount, and (b) with respect to any amount in any currency other
than Dollars, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at the time in effect pursuant to the provisions of
such Section 1.05.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia substantially all the assets of which consist of Equity Interests
(and/or debt) in one or more Subsidiaries that are controlled foreign
corporations, as defined under Section 957 of the Internal Revenue Code.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



10

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means August 27, 2019, which is the date the conditions set
forth in Section 3.01 are satisfied (or waived in accordance with Section 8.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) any
other Person approved by the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, by the Borrower, such approval not to be
unreasonably withheld or delayed; provided, however, that no Defaulting Lender
(or Person who would be a Defaulting Lender upon becoming a Lender) nor the
Borrower nor any Affiliate of the Borrower shall qualify as an Eligible
Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by one or more Persons publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by OFAC,
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, and the Iran Threat Reduction and Syria Human Rights Act, each
as amended, section 1245 of the National Defense Authorization Act for Fiscal
Year 2012 or any Executive Order promulgated pursuant to any of the foregoing
((ii) (A) and (B) collectively, “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 



11

 

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)               (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA are being met with a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days;

 

(b)               the application for a minimum funding waiver with respect to a
Plan;

 

(c)               the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA);

 



12

 

 

(d)               the cessation of operations at a facility of the Borrower or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)               the withdrawal by the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                the conditions for the imposition of a lien under Section
303(k) of ERISA shall have been met with respect to any Plan; or

 

(g)               the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could reasonably constitute grounds for
the termination of, or the appointment of a trustee to administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” or “€” means the single currency adopted by participating member states
of the European Community in accordance with legislation of the European
Community relating to the Economic and Monetary Union.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the London interbank offered rate (“LIBOR”) as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters Screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to (or
in the case of Advances in Sterling, on the date of) the commencement of such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that, if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency, then the Eurocurrency
Rate shall be the Interpolated Rate at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or an
Alternative Currency that bears interest as provided in Section 2.07(a)(ii).

 

“Events of Default” has the meaning specified in Section 6.01.

 



13

 

 

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about such time as the Administrative Agent shall
elect after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

“Existing Credit Agreement” has the meaning specified in the Recitals.

 

“Existing Commitment Termination Date” has the meaning specified in Section
2.05(e).

 

“Existing Public Notes” means the Borrower’s (i) 2.900% Senior Notes due 2022 in
an aggregate principal amount of $3,100,000,000; (ii) 4.400% Senior Notes due
2042 in an aggregate principal amount of $2,6000,000,000; (iii) 2.500% Senior
Notes due 2020 in an aggregate principal amount of $3,750,000,000; (iv) 3.200%
Senior Notes due 2022 in an aggregate principal amount of $1,000,000,000; (v)
3.600% Senior Notes due 2025 in an aggregate principal amount of $3,750,000,000;
(vi) 4.500% Senior Notes due 2035 in an aggregate principal amount of
$2,500,000,000; (vii) 4.700% Senior Notes due 2045 in an aggregate principal
amount of $2,700,000,000; (viii) 2.300% Senior Notes due 2021 in an aggregate
principal amount of $1,800,000,000; (ix) 2.850% Senior Notes due 2023 in an
aggregate principal amount of $1,000,000,000; (x) 3.200% Senior Notes due 2026
in an aggregate principal amount of $2,000,000,000; (xi) 4.300% Senior Notes due
2036 in an aggregate principal amount of $1,000,000,000; (xii) 4.450% Senior
Notes due 2046 in an aggregate principal amount of $2,000,000,000; (xiii) 0.375%
Senior Notes due 2019 in an aggregate principal amount of €1,400,000,000; (xiv)
1.375% Senior Notes due 2024 in an aggregate principal amount of €1,450,000,000;
(xv) 2.125% Senior Notes due 2028 in an aggregate principal amount of
€750,000,000; (xvi) 3.375% Senior Notes due 2021 in an aggregate principal
amount of $1,250,000,000; (xvii) 3.750% Senior Notes due 2023 in an aggregate
principal amount of $1,250,000,000; (xviii) 4.250% Senior Notes due 2028 in an
aggregate principal amount of $1,750,000,000; (xix) 4.875% Senior Notes due 2048
in an aggregate principal amount of $1,750,000,000, each as issued under an
Indenture, dated as of November 8, 2012 between the Borrower and U.S. Bank
National Association, as trustee (the “Trustee”), as supplemented by
Supplemental Indenture No. 1, dated as of November 8, 2012, Supplemental
Indenture No. 2, dated as of May 14, 2015, Supplemental Indenture No. 3, dated
as of May 12, 2016, Supplemental Indenture No. 4, dated as November 17, 2016 and
Supplemental Indenture No. 5, dated as September 18, 2018, each between the
Borrower and the Trustee.

 



14

 

 

“Extension Date” has the meaning specified in Section 2.05(e).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Letter” means the Upfront Fee Letter, dated as of August 12, 2019, by and
between the Borrower and Morgan Stanley Senior Funding, Inc.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia and any Domestic Subsidiary Holding
Company.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guarantee Requirements” has the meaning set forth in Section 5.01(k)(i).

 

“Guarantor” and “Guarantors” has the meaning set forth in Section 5.01(k)(i).

 

“Guaranty” and “Guaranties” has the meaning set forth in Section 5.01(k)(i).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 



15

 

 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Impacted Interest Period” has the meaning provided in the definition of
“Eurocurrency Rate”.

 

“Increase Effective Date” has the meaning specified in Section 2.05(d).

 

“Increasing Lender” has the meaning specified in Section 2.05(d).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Information” has the meaning specified in Section 8.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon written notice received by the Administrative Agent not later
than 11:00 A.M. (Local Time) on the third Business Day prior to the first day of
such Interest Period (or on the Business Day prior to the first day of such
Interest Period in the case of Advances denominated in Sterling) (or in any case
at such later time as the Administrative Agent, in its reasonable discretion,
may agree to), select; provided, however, that:

 

(a)               the Borrower may not select any Interest Period that ends
after the latest then-effective Commitment Termination Date;

 

(b)               Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Borrowing shall be of the same
duration (it being understood that the Borrower shall be permitted to make
multiple Borrowings consisting of Eurocurrency Rate Advances on the same date,
each of which may be of different durations);

 



16

 

 

(c)               whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next succeeding calendar month, the last day of such
Interest Period shall occur on the immediately preceding Business Day; and

 

(d)               whenever the first day of any Interest Period occurs on a day
of an initial calendar month for which there is no numerically corresponding day
in the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in the applicable
currency) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for the
applicable currency) that exceeds the Impacted Interest Period, in each case, at
such time.

 

“Judgment Currency” has the meaning set forth in Section 8.15.

 

“Lead Arrangers” means Morgan Stanley Senior Funding, Inc., BofA Securities,
Inc. and JPMorgan Chase Bank, N.A.

 

“Lender Joinder Agreement” means a joinder agreement in a form reasonably
satisfactory to the Administrative Agent delivered in connection with Section
2.05(d).

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 2.05(d) or 8.07.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, any Guaranty (if any) and any Lender
Joinder Agreements, amendments or notes entered into in connection herewith.

 



17

 

 

“Local Time” means, with respect to any extensions of credit hereunder
denominated in Dollars, Chicago time, with respect to any extensions of credit
hereunder denominated in Sterling or Euro, London time and with respect to any
extensions of credit in any other Alternative Currency, such time as is
separately agreed by the Administrative Agent and the Borrower pursuant to the
definition of “Alternative Currency”.

 

“Losses” has the meaning specified in Section 8.04(b).

 

“Margin Stock” has the meaning provided in Regulation U of the Board of the
Federal Reserve System.

 

“Material Acquisition” shall mean any Acquisition involving the payment of
consideration (including non-cash, contingent and deferred consideration
(including obligations under any purchase price adjustment but excluding earnout
or similar payments)) by the Borrower or any of its Subsidiaries with a fair
market value in excess of $5,000,000,000 (as determined by the Borrower in good
faith upon consummation thereof).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent and the Lenders under
this Agreement, taken as a whole, or (c) the ability of the Borrower to perform
its payment obligations under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and employees of at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could reasonably have liability under Section
4064 or 4069 of ERISA in the event such plan has been or were to be terminated.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Notice” has the meaning specified in Section 8.02(e).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion” has the meaning specified in Section 2.09.

 



18

 

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant Register” has the meaning specified in Section 8.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 



19

 

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of earnings, equity and cash flows of the
Borrower and its Subsidiaries for the fiscal years ended on December 31, 2016,
December 31, 2017 and December 31, 2018 and (b) unaudited consolidated balance
sheets and related statements of earnings, equity and cash flows of the Borrower
and its Subsidiaries for the fiscal quarters ended March 31, 2019 and June 30,
2019.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Effective Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower. For
purposes of the foregoing: (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 6 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Percentage and the Applicable Margin shall be based upon
the higher of such ratings, except that, in the event that the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be based upon the level immediately
below the higher of such ratings; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 



20

 

 

“Public Lender” has the meaning set forth in Section 9.02(e).

 

“Register” has the meaning specified in Section 8.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments at such time or, if the Commitments have been terminated at such
time pursuant to Section 2.05 or 6.01, Lenders owed more than 50% of the
aggregate unpaid principal amount of the Advances owing to Lenders at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer and the General Counsel of the Borrower (or other executive
officer of the Borrower performing similar functions) or any other officer of
the Borrower responsible for overseeing or reviewing compliance with this
Agreement.

 

“Revised Percentage” has the meaning provided in Section 2.05(d).

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of “Embargoed Person”.

 

“Scheme” means the “Scheme” under and as defined in the Transaction Agreement.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 



21

 

 

“SEC” means the Securities and Exchange Commission.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the SEC.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Specified Allergan Debt” means the floating rate notes due March 2020 in an
aggregate principal amount of $500,000,000 and the 3.0% Senior Notes due March
2020 in an aggregate principal amount of $3,500,000,000, in each case issued by
Allergan Funding SCS.

 

“Squeeze Out Procedures” means the procedures set out in Chapter 2, Part 9 of
the Irish Companies Act for the compulsory acquisition of any minority
shareholders in an Irish company.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurocurrency Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Rate Advances shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of the issued and outstanding Voting Stock to elect a majority of
the board of directors (or similar governing body) of such entity (irrespective
of whether at the time the Equity Interests of any other class or classes of
such entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries. For the avoidance of doubt, no member
of the Allergan Group shall constitute a Subsidiary of the Borrower unless and
until the consummation of the Allergan Acquisition.

 

“Syndication Agent” means each of Morgan Stanley Senior Funding, Inc. and Bank
of America, N.A.

 



22

 

 

“Takeover Offer” means the “Takeover Offer” under and as defined in the
Transaction Agreement.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Transaction Agreement” means the Transaction Agreement, dated as of June 25,
2019, by and among the Borrower, Venice Subsidiary LLC, a Delaware limited
liability company and a newly established direct wholly-owned subsidiary of the
Borrower and Allergan.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the borrowing of the Advances.

 

“Trustee” has the meaning set forth in the definition of “Existing Public
Notes”.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“United States” and “U.S.” each means the United States of America.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02          Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the word “through” means “through
and including” and each of the words “to” and “until” mean “to but excluding”.

 



23

 

 

SECTION 1.03          Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not specifically defined herein shall be construed
in accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”) (it being agreed that (A) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of a member of the Consolidated Group at “fair value”, as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (B) notwithstanding anything to the
contrary in this Section 1.03 or in any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such disposition shall have been
consummated). If at any time any change in GAAP would affect the calculation of
any covenant set forth herein and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such covenant shall continue to
be calculated in accordance with GAAP prior to such change and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders, concurrently with the
delivery of any financial statements or reports with respect to such covenant,
statements setting forth a reconciliation between calculations of such covenant
made before and after giving effect to such change in GAAP.

 

SECTION 1.04          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereto and (e) unless indicated otherwise (expressly or
as the context may require), each reference in this Agreement to a specific
“Article”, “Section” or “clause” shall refer to the corresponding article,
section or clause of this Agreement.

 



24

 

 

SECTION 1.05          Currency Translations.

 

(a)               The Administrative Agent shall determine the Dollar Equivalent
of each Advance denominated in an Alternative Currency as of (x) the last
Business Day of each fiscal quarter and (y) the date of any borrowing or
continuation of any Advance (each such date, a “Calculation Date”), in each case
using the Exchange Rate for such currency in relation to Dollars in effect on
the date that is three Business Days prior to such Calculation Date, and each
such amount shall be the Dollar Equivalent of such Advance until the next
required calculation thereof pursuant to this sentence. The Administrative Agent
shall notify the Borrower and the Lenders of each calculation of the Dollar
Equivalent of each Advance promptly after the calculation thereof. The
Administrative Agent shall notify the Borrower of the Exchange Rate for each
Alternative Currency on, and the occurrence of, each Calculation Date.

 

(b)               Wherever in this Agreement in connection with an Advance an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Advance is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent on the basis of the Exchange
Rate (determined in respect of the most recent Calculation Date).

 

(c)               For purposes of determining compliance with ‎Section 5.02(a),
no Default or Event of Default shall be deemed to have occurred solely as a
result of changes in Exchange Rates occurring after the time any Lien is created
or incurred.

 

(d)               For purposes of determining compliance with ‎Section 5.03, the
amount of Consolidated Total Debt denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the
Consolidated Leverage Ratio is calculated.

 

SECTION 1.06          Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

SECTION 1.07          Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Rate Advances is determined by reference to the Screen Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Rate Advances. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
2.08(f) of this Agreement, such Section 2.08(f) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrower, pursuant to Section 2.08(f), in advance of any change to
the reference rate upon which the interest rate on Eurocurrency Rate Advances is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Screen Rate” or with respect
to any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.08(f), will be similar to, or produce the same
value or economic equivalence of, the Screen Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 



25

 

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01          The Advances. Each Lender severally and not jointly
agrees, on the terms and conditions hereinafter set forth to make Advances
denominated in Dollars and/or Alternative Currencies to the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding such Lender’s Commitment. Each
Borrowing shall be in an aggregate amount equal to the Borrowing Minimum or a
Borrowing Multiple in excess thereof and shall consist of Advances of the same
Type made on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
borrow under this Section 2.01, prepay Advances pursuant to Section 2.10 and
reborrow under this Section 2.01.

 

SECTION 2.02          Making the Advances. (a) Each Borrowing shall be made on
notice by the Borrower, given not later than (x) 9:00 A.M. (Local Time) on the
third Business Day prior to the date of the proposed Borrowing (or at such later
time as the Administrative Agent, in its reasonable discretion, may agree to) in
the case of a Borrowing consisting of Eurocurrency Rate Advances or (y) 9:00
A.M. (Chicago time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier or other
electronic communication. Each notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, including by telecopier
(or other electronic communication) in substantially the form of Exhibit A
hereto, specifying therein the requested (i) date of such Borrowing (which shall
be a Business Day), (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount and currency of such Borrowing, (iv) initial Interest Period
for such Advance, if such Borrowing is to consist of Eurocurrency Rate Advances,
and (v) account or accounts in which the proceeds of the Borrowing should be
credited. Each Lender shall, before 12:00 P.M. (Local Time) in the case of
Advances in Alternative Currencies and 11:00 A.M. (Chicago time) in the case of
Advances in Dollars on the date of such Borrowing make available for the account
of its Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Office, in same day funds, such Lender’s ratable portion
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower in
immediately available funds to the account or accounts specified by the Borrower
to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing.

 



26

 

 

(b)               Anything in Section 2.02(a) to the contrary notwithstanding,
(i) Advances denominated in Alternative Currencies may only be requested and
maintained as Eurocurrency Rate Advances (subject to Section 2.12), (ii) the
Borrower may not select Eurocurrency Rate Advances denominated in Dollars if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (iii) the Eurocurrency Rate
Advances may not be outstanding as part of more than ten separate Borrowings.

 

(c)               Each Notice of Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any reasonable loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any
reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)               Unless the Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



27

 

 

(e)               The failure of any Lender to make the Advance to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.

 

(f)                If any Lender makes available to the Administrative Agent
funds for any Advance to be made by such Lender as provided herein, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to such Borrowing are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

SECTION 2.03          [Reserved].

 

SECTION 2.04          Fees. (a) Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender for such time as such Lender is a Defaulting Lender), a non-refundable
facility fee on the aggregate daily amount of each Lender’s Commitment (whether
or not used) at a rate per annum equal to the Applicable Percentage, such fee to
be earned and payable in arrears quarterly on the last Business Day of each
March, June, September and December, and on the date the Commitments terminate
in full or are otherwise reduced to zero.

 

(b)               Additional Fees. The Borrower shall pay to the Administrative
Agent and Arranger for their respective accounts (or that of their applicable
Affiliate) such fees as may from time to time be agreed between the Borrower and
the Administrative Agent and/or Arranger, including pursuant to the Agency Fee
Letter and the Fee Letter.

 

SECTION 2.05          Termination, Reduction or Increase of the Commitments;
Extension of the Commitment Termination Date.

 

(a)               Unless previously terminated, the Commitments shall terminate
in full at 5:00 p.m. (Chicago time) on the Commitment Termination Date
applicable thereto.

 

(b)               Ratable Reduction or Termination. The Borrower shall have the
right, upon at least three Business Days’ notice to the Administrative Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in an aggregate amount of not less than $10,000,000 and an integral
multiple of $1,000,000 in excess thereof; provided further, that the aggregate
amount of the Commitments shall not be reduced to an amount that is less than
the aggregate principal amount of Advances then outstanding; and
provided further that any such notice may state that such notice is conditioned
upon the effectiveness of other credit facilities or the consummation of a
specific transaction, in which case such notice may be revoked by the Borrower
if such condition is not satisfied.

 

(c)               Defaulting Lender Commitment Reductions. The Borrower may
terminate the unused amount of the Commitments of any Lender that is a
Defaulting Lender upon not less than three Business Days’ prior written notice
to the Administrative Agent (which shall promptly notify the Lenders thereof),
it being understood that notwithstanding such Commitment termination, the
provisions of Section 2.18(c) will continue to apply to all amounts thereafter
paid by the Borrower for the account of such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent or any Lender may
have against such Defaulting Lender.

 



28

 

 

(d)               Increase. The Borrower may, from time to time, by means of a
notice delivered to the Administrative Agent, request that the aggregate amount
of the Commitments be increased by (a) increasing the amount of the Commitment
of one or more Lenders that have agreed (in their sole and individual
discretion) to such increase (each an “Increasing Lender”) and/or (b) adding one
or more Eligible Assignees as parties hereto (each an “Additional Lender”) with
Commitments in amounts agreed to by such Additional Lenders; provided that (i)
any such increase shall be in an aggregate amount of $50,000,000 or a higher
integral multiple of $5,000,000, (ii) the aggregate amount of any such increase
shall not exceed $1,000,000,000, (iii) no Additional Lender shall be added as a
party hereto without the written consent of the Administrative Agent to the
extent such consent would be required for an assignment pursuant to Section 8.07
(which consent shall not be unreasonably withheld, conditioned or delayed), (iv)
the aggregate Commitments after giving effect to any such increase shall not
exceed $5,000,000,000, and (v) as a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate dated as of the
Increase Effective Date (as defined below) signed by a Responsible Officer of
the Borrower certifying that before and after giving effect to such increase (x)
no Default has occurred and is continuing as of the date of such increase or
would result from such increase and (y) each of the representations and
warranties set forth in Section 4.01 are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as of the date of such increase, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date; provided, that for purposes of this Section
2.05(d), the representations and warranties contained in Section 4.01(e) shall
be deemed to refer to the most recent statements furnished pursuant to Section
5.01(i)(i) and 5.01(i)(ii). Any such increase in Commitments shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and the Increasing Lenders and/or Additional
Lenders, as applicable (the date on which such Lender Joinder Agreement(s) are
delivered, the “Increase Effective Date”). The Lender Joinder Agreement(s) may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.05(d). On the Increase Effective Date, (A) each applicable Lender shall
advance the additional funds required (if any) to cause all outstanding Advances
and unused Commitments to be held on a pro rata basis in accordance with the
respective Commitments of each Lender after giving effect to such increase (for
each Lender, its “Revised Percentage”) and (B) the Administrative Agent shall
use any funds so received to repay the Advances of each Lender to the extent
required so that such Lender has its Revised Percentage of all outstanding
Advances (it being understood that the Borrower shall be responsible for any
break funding payments owing pursuant to Section 8.04(c) resulting from such
repayments). The Administrative Agent shall promptly notify the Borrower and the
Lenders of any increase in the amount of the Commitments pursuant to this
Section 2.05(d) and of the amount of the Commitment of each Lender after giving
effect thereto.

 



29

 

 

(e)               Commitment Termination Date Extension. The Borrower may up to
two times, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each Lender) not more than 60 days and not less than 30 days
prior to the proposed date of effectiveness of an extension (an “Extension
Date”), request that the Lenders extend the Commitment Termination Date for an
additional period of one year from the applicable Commitment Termination Date
then in effect hereunder (the then “Existing Commitment Termination Date”),
provided that in no event shall the Commitment Termination Date be extended
beyond the fifth anniversary of the Extension Date. Each Lender shall, by notice
to the Borrower and the Administrative Agent given not more than 15 days (or
such other date specified by the Borrower in such written notice or any
supplement thereto) after such written notice is delivered to the Administrative
Agent, advise the Borrower whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”). Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender (unless such Lender subsequently
agrees to such requested extension and the Borrower elects in its sole
discretion to treat such Lender as a Consenting Lender). If Lenders constituting
the Required Lenders shall have agreed to a Commitment Termination Date
extension request, then the Commitment Termination Date shall, as to the
Consenting Lenders and any Lender replacing a Declining Lender, be extended on
the Extension Date to the date that is one year after the then Existing
Commitment Termination Date. The decision to agree or withhold agreement to any
Commitment Termination Date extension request shall be at the sole discretion of
each Lender. The Commitment of any Declining Lender shall terminate on the
Existing Commitment Termination Date applicable to such Declining Lender. The
principal amount of any outstanding Advances made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Commitment Termination Date applicable to such Declining
Lender, and on the Existing Commitment Termination Date applicable to such
Declining Lender, the Borrower shall also make such other prepayments of its
Advances as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the total Advances of all Lenders other
than any Declining Lenders shall not exceed the total Commitments of all Lenders
other than any Declining Lenders. Notwithstanding the foregoing provisions of
this subsection, the Borrower shall have the right, at any time prior to any
Existing Commitment Termination Date, to require any Declining Lender to assign
and delegate its interests, rights and obligations under this Agreement pursuant
to Section 8.07 to a Lender or (solely to the extent such consent would be
required for an assignment pursuant to Section 8.07, subject to the consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed)) other Eligible Assignee, that agrees to a Commitment
Termination Date extension request with respect to such Existing Commitment
Termination Date and executes and delivers to the Administrative Agent an
appropriate Assignment and Acceptance. Any such assignee shall for all purposes
hereunder constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Commitment Termination Date pursuant to this subsection shall
become effective unless the Borrower shall have delivered to the Administrative
Agent a certificate dated as of the Extension Date signed by a Responsible
Officer of the Borrower certifying that before and after giving effect to such
extension (x) no Default has occurred and is continuing as of the Extension Date
or would result from such extension and (y) each of the representations and
warranties set forth in Section 4.01 are true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
as of the Extension Date, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date; provided, that for purposes of this Section
2.05(e), the representations and warranties contained in Section 4.01(e) shall
be deemed to refer to the most recent statements furnished pursuant to Section
5.01(i)(i) and 5.01(i)(ii).

 

SECTION 2.06          Repayment of Advances. The Borrower shall repay to the
Administrative Agent, for the ratable account of the Lenders on the Commitment
Termination Date applicable to such Lenders, the aggregate principal amount of
all Advances made to the Borrower outstanding on such date.

 

SECTION 2.07          Interest on Advances. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)                 Base Rate Advances. During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time and (B) the Applicable Margin, payable in
arrears quarterly on the last Business Day of each March, June, September and
December, during such periods and on the Commitment Termination Date applicable
to such Advance.

 

(ii)              Eurocurrency Rate Advances. During such periods as such
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (A) the Eurocurrency
Rate for such Interest Period for such Advance, and (B) the Applicable Margin,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurocurrency Rate Advance shall be Converted or paid
in full.

 



30

 

 

(b)               Default Interest. Upon the occurrence and during the
continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
the Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) principal amounts that
are overdue, payable in arrears on the dates referred to in Section 2.07(a)(i)
or 2.07(a)(ii), at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such overdue amount pursuant to Section
2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to Section
2.07(a)(i), or in the case of amounts due in Alternative Currencies, at a rate
for short term borrowings of Alternative Currencies determined in a customary
manner in good faith by the Administrative Agent, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

 

SECTION 2.08          Interest Rate Determination.

 

(a)               The Administrative Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)               If, prior to the commencement of any Interest Period for any
Eurocurrency Rate Advances, (i) the Administrative Agent shall have determined
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurocurrency Rate for
Dollars and/or any Alternative Currency and such Interest Period or (ii) the
Required Lenders notify the Administrative Agent that the Eurocurrency Rate for
Dollars and/or any Alternative Currency and such Interest Period for such
Advances will not adequately and fairly reflect the cost to the Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances in
Dollars and/or any Alternative Currency for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders.
Thereafter, until the Administrative Agent notifies the Borrower and the Lenders
that the circumstances causing such suspension no longer exist, (x) any
Eurocurrency Rate Advances requested to be made, converted or continued as or
into, as applicable, Eurocurrency Rate Advances, in each case, denominated in
Dollars shall (in the case of conversions or continuations, on the last day of
the then existing Interest Period) be made, converted or continued as or into,
as applicable, Base Rate Advances and (y) any Eurocurrency Rate Advances
denominated in an affected Alternative Currency shall be made or maintained at a
rate for short term borrowings of such Alternative Currency determined in a
customary manner in good faith by the Administrative Agent.

 

(c)               If the Borrower shall fail to select the duration of any
Interest Period for any Eurocurrency Rate Advances made to the Borrower in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01, the Administrative Agent will forthwith so notify the Borrower
and the Lenders and such Eurocurrency Rate Advances denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances, or in the case of Eurocurrency Rate Advances
denominated in an Alternative Currency, automatically Convert to a new
Eurocurrency Rate Advance in such Alternative Currency with an Interest Period
of one month’s duration.

 



31

 

 

(d)               [Reserved].

 

(e)               Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into a Base Rate Advance (unless the Required Lenders otherwise
consent) and (ii) the obligation of the Lenders to make, or to Convert Dollar
denominated Advances into, Eurocurrency Rate Advances shall be suspended.

 

(f)                Alternate Rate of Interest. If at any time the Administrative
Agent determines (which determination shall be made by notice to the Borrower
and shall be conclusive and binding absent manifest error) that (i) the
circumstances set forth in Section 2.08(b)(i) have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in Section
2.08(b)(i) have not arisen but either (w) the supervisor for the administrator
of the Screen Rate has made a public statement that the administrator of the
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the Screen Rate), (x) the administrator of the Screen
Rate has made a public statement identifying a specific date after which the
Screen Rate will permanently or indefinitely cease to be published by it (and
there is no successor administrator that will continue publication of the Screen
Rate), (y) the supervisor for the administrator of the Screen Rate has made a
public statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a governmental authority having jurisdiction
over the Administrative Agent or the administrator of the Screen Rate has made a
public statement identifying a specific date after which the Screen Rate may no
longer be used for determining interest rates for loans or be deemed
representative, then the Administrative Agent and the Borrower may endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then evolving or prevailing market convention for determining a rate of
interest for similar syndicated loans in the United States at such time, and may
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 8.01, in the case of any proposed alternative rate of
interest, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date that a copy of
the amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
2.08(f) (but, in the case of the circumstances described in clause (ii) of the
first sentence of this Section 2.08(f), only to the extent the Screen Rate for
the applicable currency and such Interest Period is not available or published
at such time on a current basis), (x) any Eurocurrency Rate Advances requested
to be made, converted or continued as or into, as applicable, Eurocurrency Rate
Advances denominated in Dollars shall automatically (in the case of conversions
or continuations, on the last day of the then existing Interest Period) be made,
converted or continued as or into, as applicable, Base Rate Advances, (y) any
Notice of Borrowing that requests the making of a Eurocurrency Rate Advance in
an affected Alternative Currency shall be ineffective, and (z) any Advances
denominated in an affected Alternative Currency shall be made or maintained at a
rate for short term borrowings of such Alternative Currency determined in a
customary manner in good faith by the Administrative Agent.

 



32

 

 

 

SECTION 2.09          Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 10:00
A.M. (Chicago time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior), and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars made to the Borrower of one Type comprising the
same Borrowing into Advances of the other Type (such notice, a “Notice of
Conversion”); provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances unless the Borrower has made
the payments required under Section 8.04(c), any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01 and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such Notice of Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion (which shall be a Business Day), (ii)
the Advances to be Converted, and (iii) if such Conversion is into Eurocurrency
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each Notice of Conversion shall be irrevocable and binding on the
Borrower.

 

SECTION 2.10          Optional and Mandatory Prepayments of Advances. (a) The
Borrower may, upon written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of the proposed prepayment, given
not later than 10:00 A.M. (Chicago time) on the date (which date shall be a
Business Day) of such proposed prepayment, in the case of a Borrowing consisting
of Base Rate Advances, and not later than 10:00 A.M. (Local Time) at least two
Business Days prior to the date of such proposed prepayment, in the case of a
Borrowing consisting of Eurocurrency Rate Advances (or such later time as the
Administrative Agent, in its reasonable discretion, may agree to), and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing made to the Borrower in whole
or ratably in part, and in the case of any Eurocurrency Rate Advances, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made
on a date other than the last day of an Interest Period for such Eurocurrency
Rate Advance, the Borrower shall also pay any amount owing pursuant to Section
8.04(c); and provided, further, that, subject to clause (ii) of the immediately
preceding proviso, any such notice may state that such notice is conditioned
upon the effectiveness of other credit facilities or the consummation of a
specific transaction, in which case such notice may be revoked by the Borrower
if such condition is not satisfied.

 

(b)               In the event and on each occasion that the Dollar Equivalent
of the aggregate principal amount of the Advances equals 105% or more of the
aggregate Commitments, the Borrower shall prepay Advances in an aggregate amount
such that after giving effect to such prepayments, the Dollar Equivalent of the
aggregate principal amount of the outstanding Advances does not exceed the
aggregate Commitments.

 

SECTION 2.11          Increased Costs. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any directive, guideline or request from
any central bank or other governmental authority including, without limitation,
any agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case after the date hereof (or
with respect to any Lender (or the Administrative Agent), if later, the date on
which such Lender (or the Administrative Agent) becomes a Lender (or the
Administrative Agent)), there shall be any increase in the cost to any Lender or
the Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under Section
2.14, (ii) Excluded Taxes, or (iii) Other Taxes), then the Borrower shall from
time to time, upon demand by such Lender or the Administrative Agent (with a
copy of such demand to the Administrative Agent, if applicable), pay to the
Administrative Agent for the account of such Lender (or for its own account, if
applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost. A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 



33

 

 

(b)               If any Lender reasonably determines that compliance with any
law or regulation or any directive, guideline or request from any central bank
or other governmental authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or its Applicable
Lending Office or any corporation controlling such Lender and that the amount of
such capital, insurance or liquidity is increased by or based upon the existence
of such Lender’s commitment to lend hereunder and other commitments of this
type, the Borrower shall, from time to time upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital,
insurance or liquidity to be allocable to the existence of such Lender’s
Advances or commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(c)               Notwithstanding anything in this Section 2.11 to the contrary,
for purposes of this Section 2.11, (A) the Dodd Frank Wall Street Reform and
Consumer Protection Act and the rules and regulations issued thereunder or in
connection therewith or in implementation thereof, and (B) all requests, rules,
guidelines and directions promulgated by the Bank for International Settlements
or the Basel Committee on Banking Supervision (or any similar or successor
agency, or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III) shall be deemed to have been enacted following the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender). Notwithstanding the foregoing in this Section 2.11, no Lender
shall demand compensation pursuant to this Section 2.11(c) unless such Lender is
generally making corresponding demands on similarly situated borrowers in
comparable credit facilities to which such Lender is a party.

 

SECTION 2.12          Illegality. Notwithstanding any other provision of this
Agreement, with respect to Dollar denominated Advances, (a) if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority, including without limitation, any agency
of the European Union or similar monetary or multinational authority, asserts
that it is unlawful, for such Lender or its Applicable Lending Office to perform
its obligations hereunder to make Eurocurrency Rate Advances or to fund or
maintain Eurocurrency Rate Advances hereunder, (i) each Eurocurrency Rate
Advance of such Lender will automatically, upon such notification, be Converted
into a Base Rate Advance and (ii) the obligation of such Lender to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and such Lender that the circumstances causing such suspension no
longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and (ii)
the obligation of each Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and each Lender that the
circumstances causing such suspension no longer exist. Notwithstanding any other
provision of this Agreement, if any of the circumstances set forth in clauses
(a) or (b) above arise with respect to Advances denominated in an Alternative
Currency, such Alternative Currency denominated Advances shall be made or
maintained, as applicable, at a rate for short term borrowings of such
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent.

 



34

 

 

SECTION 2.13          Payments and Computations. (a) The Borrower shall make
each payment required to be made by it under this Agreement not later than 11:00
A.M. (Local Time) on the day when due in Dollars (or (i) with respect to
principal, interest or breakage indemnity due in respect of Advances denominated
in an Alternative Currency, in such Alternative Currency and (ii) with respect
to other payments required to be made pursuant to Section 2.11 or 8.04 that are
invoiced in a currency other than Dollars or an Alternative Currency shall be
payable in the currency so invoiced) to the Administrative Agent at the
applicable Administrative Agent’s Office in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or facility fees ratably (other than
amounts payable pursuant to Section 2.02(c), 2.11, 2.12(i) (or if applicable the
last sentence of Section 2.12), 2.14, 2.15 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the
assignor for amounts which have accrued to but excluding the effective date of
such assignment and to the assignee for amounts which have accrued from and
after the effective date of such assignment. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

 

(b)               The Borrower hereby authorizes each Lender, if and to the
extent payment owed to such Lender by the Borrower is not made when due
hereunder, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due, unless otherwise agreed between the
Borrower and such Lender.

 

(c)               All computations of interest based on the Base Rate (to the
extent based on the Prime Rate) or with respect to any Advances denominated in
Sterling shall be made by the Administrative Agent on the basis of a year of 365
or, other than with respect to Sterling, 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate (other than with respect
to any Advances denominated in Sterling) or the Federal Funds Rate (other than
determinations of the Base Rate made at any time by reference to the Federal
Funds Rate), and of facility fees shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or such fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent demonstrable error.

 



35

 

 

(d)               Except as otherwise set forth herein, whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
facility fee, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

 

(e)               Unless the Administrative Agent shall have received written
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the NYFRB Rate, or in the case of amounts
in an Alternative Currency, at a rate for short term borrowings of such
Alternative Currency determined in a customary manner in good faith by the
Administrative Agent.

 

SECTION 2.14          Taxes. (a) Any and all payments by or on behalf of the
Borrower under any Loan Document shall be made, in accordance with Section 2.13,
free and clear of and without deduction for any and all present or future Taxes,
including levies, imposts, deductions, charges and withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and each
Agent, (i) taxes imposed on (or measured by) its overall net income (however
denominated), franchise taxes, and branch profits taxes, in each case only to
the extent imposed by the jurisdiction under the laws of which such Lender or
such Agent, as the case may be, is organized or any political subdivision
thereof, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof or as a result of a present or former connection
between such Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Advance
or Loan Document), (ii) any branch profits Taxes imposed by the United States,
(iii) backup withholding Tax imposed by the United States on payments by the
Borrower to any Lender, (iv) any Tax that is imposed by the United States by
reason of such recipient’s failure to comply with Section 2.14(f), and (v) any
taxes imposed under FATCA, including as a result of such recipient’s failure to
comply with Section 2.14(f)(iv) (all such excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments under
any Loan Document being hereinafter referred to as “Excluded Taxes”). If the
Borrower shall be required by applicable law to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Lender or any Agent,
(A) the Borrower shall make such deductions and (B) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. If the Borrower shall be required by applicable
law to deduct any Taxes other than Excluded Taxes from or in respect of any sum
payable under any Loan Document to any Lender or any Agent, the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

 



36

 

 

(b)               In addition, without duplication of any other obligation set
forth in this Section 2.14, the Borrower agrees to pay any present or future
stamp and documentary Taxes and any other excise or property Taxes, charges or
similar levies that arise from any payment made by it under any Loan Document or
from the execution, delivery or registration of, or performance under, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”), except to the extent such Other Taxes are Other Connection Taxes
imposed solely as a result of an assignment or the designation of a new
Applicable Lending Office.

 

(c)               Without duplication of any other obligation set forth in this
Section 2.14, the Borrower shall indemnify each Lender and each Agent for the
full amount of Taxes (other than Excluded Taxes) and Other Taxes (except to the
extent such Other Taxes are Other Connection Taxes imposed solely as a result of
an assignment or the designation of a new Applicable Lending Office) imposed on
or paid by such Lender or such Agent, as the case may be, in respect of Advances
made to the Borrower and any liability (including, without limitation,
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 30 days from the date such Lender or
such Agent, as the case may be, makes written demand therefor.

 

(d)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.07(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 



37

 

 

(e)               Within 30 days after the date of any payment of Taxes or Other
Taxes for which the Borrower is responsible under this Section 2.14, the
Borrower shall furnish to the Administrative Agent, at its address as specified
pursuant to Section 8.02, the original or a certified copy of a receipt
evidencing payment thereof.

 

(f)                Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(i), (ii) or (iv) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

Without limiting the generality of the foregoing:

 

(i)                 any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(ii)              any Non-U.S. Lender shall, to the extent it is legally
entitled to do so, shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), but only if such Non-U.S. Lender is legally entitled
to do so, whichever of the following is applicable:

 

(A)       executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;

 

(B)       executed originals of IRS Form W-8ECI;

 

(C)       in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Non-U.S. Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10-percent shareholder” of either Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
two (2) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, or

 



38

 

 

(D)       to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a portfolio interest certificate in compliance with Section
2.13(f)(ii)(C)(1), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a certificate in
compliance with ‎Section 2.13(f)(ii)(C)(1) on behalf of such partner or
partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax:

 

(iii)            any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies, as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(iv)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause 2.14(f)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement; and

 



39

 

 

(v)               the Administrative Agent shall provide the Borrower with two
duly completed copies of, if it is not a U.S. Person, IRS Form W-8ECI or
W-8BEN-E with respect to payments to be received by it as a beneficial owner and
IRS Form W-8IMY (together with required accompanying documentation) with respect
to payments to be received by it on behalf of the Lenders, and shall update such
forms periodically upon the reasonable request of the Borrower. In the event
that the Administrative Agent is a U.S. Person, the Administrative Agent shall
provide the Borrower with two duly completed copies of IRS Form W-9.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)               In the event that an additional payment is made under Section
2.14(a) or 2.14(c) for the account of any Lender and such Lender, in its sole
discretion exercised in good faith, determines that it has irrevocably received
a refund of any Tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.14(g) shall (i)
interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)               [Reserved].

 

(i)                 Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents.

 

(j)                 For purposes of this Section 2.14, the term “applicable law”
includes FATCA.

 



40

 

 

SECTION 2.15          Sharing of Payments, Etc. Subject to Section 2.18 in the
case of a Defaulting Lender, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(c), 2.05(d), 2.05(e), 2.11, 2.12(a), 2.14 or 8.04(c)) in excess of
its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The provisions of this Section
2.15 shall not be construed to apply to (A) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement as in
effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.16          Use of Proceeds. The proceeds of the Advances shall be
available, and the Borrower agrees that it shall apply such proceeds, for
general corporate purposes of the Borrower and its Subsidiaries.

 

SECTION 2.17          Evidence of Debt. (a) The Register maintained by the
Administrative Agent pursuant to Section 8.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender’s share thereof.

 

(b)               Entries made reasonably and in good faith by the
Administrative Agent in the Register pursuant to clause (a) above shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to each Lender under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of the Borrower under this Agreement.

 

SECTION 2.18          Defaulting Lenders.

 

(a)               Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender (it
being understood that the determination of whether a Lender is no longer a
Defaulting Lender shall be made as described in Section 2.18(b)):

 



41

 

 

(i)               such Defaulting Lender will not be entitled to any fees
accruing during such period pursuant to Section 2.04(a);

 

(ii)              to the fullest extent permitted by applicable law, such Lender
will not be entitled to vote in respect of amendments and waivers hereunder, and
the Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(iii)            the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 8.07.

 

(b)               If the Borrower and the Administrative Agent agree in writing
in their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Advances and unused Commitments to be on a pro rata basis in accordance with
their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

 

(c)               Any payment of principal, interest, fees or other amounts
received by the Administrative Agent hereunder for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the Borrower may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.18(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 



42

 

 

SECTION 2.19        Mitigation. (a) Each Lender shall promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent). In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)               Notwithstanding any other provision of this Agreement, if any
Lender fails to notify the Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.11 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from the Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies the Borrower of such event or circumstance.

 

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01          Conditions Precedent to Effective Date. This Agreement
shall become effective on and as of the first date on which the following
conditions precedent have been satisfied (or waived in accordance with Section
8.01):

 

(a)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement and the other
Loan Documents signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)               All fees and other amounts then due and payable by the
Consolidated Group to the Administrative Agent, the Arranger and the Lenders
under the Loan Documents or pursuant to the Agency Fee Letter and the Fee Letter
and any other fee or similar letters relating to the Loan Documents shall be
paid, to the extent invoiced by the relevant person at least one Business Day
prior to the Effective Date and to the extent such amounts are payable on or
prior to the Effective Date.

 



43

 

 

(c)               The Administrative Agent shall have received on or before the
Effective Date, each dated on or, as applicable, prior to such date:

 

(i)               Certified copies of the resolutions or similar authorizing
documentation of the governing body of the Borrower authorizing the Transactions
and such Person to enter into and perform its obligations under the Loan
Documents to which it is a party;

 

(ii)              A good standing certificate or similar certificate dated a
date reasonably close to the Effective Date from the jurisdiction of
organization of the Borrower;

 

(iii)            A customary certificate of the Borrower certifying the names
and true signatures of its officers authorized to sign this Agreement and the
other documents to be delivered by it hereunder; and

 

(iv)             A favorable opinion letter of Kirkland & Ellis LLP in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)               The Administrative Agent shall have received, at least 3
Business Days prior to the Effective Date, so long as requested no less than 10
Business Days prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case relating to the Borrower.

 

(e)              On the Effective Date, (x) no Default has occurred and is
continuing and (y) each of the representations and warranties set forth in
Section 4.01 are true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) as of the Effective
Date, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects (except to the extent
such representations and warranties are qualified with “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) on and as of such
earlier date.

 

(f)              The commitments under the Existing Credit Agreement shall have
been, or substantially concurrently with the occurrence of the Effective Date
shall be, terminated in their entirety and no advances or other obligations
thereunder (other than contingent obligations as to which no claim has been
asserted) shall remain outstanding.

 



44

 

 

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 8.01), and such notice shall be
conclusive and binding evidence of the occurrence thereof.

 

SECTION 3.02          [Reserved].

 

SECTION 3.03          Conditions to Advances on and after the Effective Date.
The obligation of each Lender to make an Advance on any date during the
Availability Period is subject to the satisfaction (or waiver in accordance with
Section 8.01) of the following conditions on and as of the date of the making of
such Advance:

 

(a)               The Effective Date shall have occurred.

 

(b)               The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.02.

 

(c)               (x) No Default is continuing or would result from the proposed
Borrowing and (y) each of the representations and warranties set forth in
Section 4.01 (other than the representations and warranties set forth in
Sections 4.01(h)(ii) and (f)) are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) as of
the date of the proposed Borrowing, except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects (except to the extent such representations and warranties are qualified
with “materiality” or “Material Adverse Effect” or similar terms, in which case
such representations and warranties shall be true and correct in all respects)
on and as of such earlier date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01          Representations and Warranties. The Borrower represents
and warrants on the Effective Date and on the date of the making of each Advance
as follows (but with respect to the representations and warranties set forth in
Sections 4.01(h)(ii) and (f), only on the Effective Date, any Increase Effective
Date and any Extension Date):

 

(a)               The Borrower is duly organized, validly existing and in good
standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

(b)               The execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents to which it is a party (i) are
within the Borrower’s organizational powers, (ii) have been duly authorized or
ratified by all necessary organizational action of the Borrower and (iii) do not
contravene (A) the Borrower’s charter or by-laws or (B) any law, regulation or
contractual restriction binding on or affecting the Borrower, except, in the
case of clause (iii)(B), as would not be reasonably expected to have a Material
Adverse Effect.

 



45

 

 

(c)               No authorization or approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement
and the consummation of the transactions contemplated hereby.

 

(d)               This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower. This Agreement and the other Loan
Documents are legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with its terms, except as affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally and general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(e)               Each of the Previously Delivered Financial Statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
except as may be indicated in the notes thereto and subject to year-end audit
adjustments and the absence of footnotes in the case of unaudited financial
statements.

 

(f)                As of the Effective Date (or, in the case that this
representation and warranty is made on any Increase Effective Date or any
Extension Date, as of such Increase Effective Date or Extension Date), there is
no action, suit, investigation, litigation or proceeding (including, without
limitation, any Environmental Action), affecting the Consolidated Group pending
or, to the knowledge of the Borrower, threatened before any court, governmental
agency or arbitrator that would reasonably be expected to be adversely
determined, and if so determined, (i) would reasonably be expected to have a
Material Adverse Effect (other than the litigations disclosed pursuant to the
Borrower’s Form 10-K for the fiscal year ended December 31, 2018 and the
litigation set forth on Schedule 4.01(f) attached hereto (or, in the case that
this representation and warranty is made on any Increase Effective Date or any
Extension Date, as set forth on a schedule delivered to the Administrative Agent
on or prior to such Increase Effective Date or Extension Date) or (ii) would
adversely affect the legality, validity and enforceability of any material
provision of this Agreement in any material respect.

 

(g)               Immediately following the application of the proceeds of each
Advance, not more than 25% of the value of the assets of the Borrower will be
Margin Stock.

 

(h)               (i) All written information (other than the Projections)
concerning the Borrower and its Subsidiaries and the transactions contemplated
hereby or otherwise prepared by or on behalf of the Borrower and its
Subsidiaries and furnished by such Persons to the Agents or the Lenders prior to
the Effective Date in connection with the negotiation of, or pursuant to the
terms of, this Agreement when taken as a whole, was true and correct in all
material respects as of the date when furnished by such Person to the Agents or
the Lenders and did not, taken as a whole, when so furnished contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not materially misleading in light of the circumstances under which such
statements were made. The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or its Subsidiaries and
that have been furnished by such Person to any Lenders or the Administrative
Agent prior to the Effective Date in connection with the transactions
contemplated hereby were prepared in good faith based upon assumptions believed
by such Person to be reasonable as of the date of such Projections (it being
understood that actual results may vary materially from the Projections).

 



46

 

 

(ii)  Since December 31, 2018 (or, in the case that this representation and
warranty is made on any Increase Effective Date or any Extension Date, the date
of the financial statements most recently furnished pursuant to Section
5.01(i)(ii)), except to the extent disclosed in any Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K, in each case filed
by the Borrower with the SEC after such date and on or prior to the Effective
Date (or, in the case that this representation and warranty is made on any
Increase Effective Date or Extension Date, on or prior to such Increase
Effective Date or Extension Date, as applicable), there has not occurred any
event or condition that has had or would be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(i)                 No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan which would reasonably be expected to have a
Material Adverse Effect.

 

(j)                 As of the last annual actuarial valuation date prior to the
Effective Date, the Borrower’s Pension Plan was not in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code) and no other Plan was
in at-risk status (as defined in Section 430(i)(4) of the Internal Revenue
Code), and since such annual actuarial valuation date there has been no material
adverse change in the funding status of any Plan that would reasonably be
expected to cause such Plan to be in at-risk status (as defined in Section
430(i)(4) of the Internal Revenue Code).

 

(k)               Neither the Borrower nor any ERISA Affiliate (i) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA).

 

(l)                 (i) The operations and properties of the Consolidated Group
comply in all respects with all applicable Environmental Laws and Environmental
Permits except to the extent that the failure to so comply, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without any ongoing obligations or costs
except to the extent that such non-compliance, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 



47

 

 

(m)             (i) None of the properties currently or formerly owned or
operated by a member of the Consolidated Group is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or,
to the best knowledge of the Borrower, is adjacent to any such property other
than such properties of a member of the Consolidated Group that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) there are no, and never have been any, underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
of on any property currently owned or operated by any member of the Consolidated
Group or, to the best knowledge of the Borrower, on any property formerly owned
or operated by a member of the Consolidated Group that, either individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by a member of the Consolidated Group that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)               No member of the Consolidated Group is undertaking, and no
member of the Consolidated Group has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by a member of the Consolidated Group have been disposed of in a manner
that, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

(o)               No member of the Consolidated Group is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” (each as defined in the Investment Company Act of
1940, as amended).

 

(p)               The Advances and all related obligations of the Borrower under
this Agreement rank pari passu with all other unsecured obligations of the
Borrower that are not, by their terms, expressly subordinate to the obligations
of the Borrower hereunder.

 

(q)               The proceeds of the Advances will be used in accordance with
Section 2.16.

 



48

 

 

(r)                No member of the Consolidated Group or any of their
respective officers or directors (a) have violated or is in violation of, in any
material respects, or has engaged in any conduct or dealings that would be
sanctionable under any applicable material anti-money laundering law or any
Sanctions or (b) is an Embargoed Person; provided that if any member of the
Consolidated Group (other than the Borrower) becomes an Embargoed Person
pursuant to clause (b)(iii) of the definition thereof as a result of a country
or territory becoming subject to any applicable Sanctions program after the
Effective Date, such Person shall not be an Embargoed Person so long as (x) the
Borrower is taking reasonable steps to either obtain an appropriate license for
transacting business in such country or territory or to cause such Person to no
longer reside, be organized or chartered or have a place of business in such
country or territory and (y) such Person’s residing, being organized or
chartered or having a place of business in such country or territory would not
be reasonably expected to have a Material Adverse Effect. The Consolidated Group
have adopted and maintain policies and procedures designed to ensure compliance
and are reasonably expected to continue to ensure compliance with Sanctions.

 

(s)                No member of the Consolidated Group is in violation, in any
material respects, of any applicable law, relating to anti-corruption (including
the FCPA and the United Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the USA PATRIOT ACT, the
United Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime
and Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010). The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Anti-Corruption Laws.

 

ARTICLE V

COVENANTS

 

SECTION 5.01          Affirmative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)               Compliance with Laws, Etc. Comply, and cause each member of
the Consolidated Group to comply, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, compliance with
ERISA and Environmental Laws), except to the extent that the failure to so
comply, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(b)               Payment of Taxes, Etc. Pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all taxes, assessments
and governmental charges levied or imposed upon a member of the Consolidated
Group or upon the income, profits or property of a member of the Consolidated
Group, in each case except to the extent that (i) the amount, applicability or
validity thereof is being contested in good faith and by proper proceedings or
(ii) the failure to pay such taxes, assessments and charges, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 



49

 

 

(c)               Maintenance of Insurance. Maintain, and cause each member of
the Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

 

(d)               Preservation of Existence, Etc. Do, or cause to be done, all
things necessary to preserve and keep in full force and effect its (i) existence
and (ii) rights (charter and statutory) and franchises; provided, however, that
the Borrower may consummate any merger or consolidation permitted under Section
5.02(b); and provided further that the Borrower shall not be required to
preserve any such right or franchise if the management of the Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Lenders.

 

(e)               Visitation Rights. At any reasonable time and from time to
time during normal business hours (but not more than once annually if no Event
of Default has occurred and is continuing), upon reasonable notice to the
Borrower, permit the Administrative Agent or any of the Lenders, or any agents
or representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower.

 

(f)                Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Consolidated Group, in all material respects, and sufficient to permit the
preparation of financial statements in accordance with GAAP.

 

(g)               Maintenance of Properties, Etc. Cause all of its properties
that are used or useful in the conduct of its business or the business of any
member of the Consolidated Group to be maintained and kept in good condition,
repair and working order and supplied with all necessary equipment, and cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, all as in the judgment of the Borrower may be necessary so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times, except, in each case, where the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 

(h)               Transactions with Affiliates. Conduct, and cause each member
of the Consolidated Group to conduct, all material transactions otherwise
permitted under this Agreement with any of their Affiliates (excluding the
members of the Consolidated Group) on terms that are fair and reasonable and no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the provisions of this Section 5.01(h) shall not apply to the following:

 



50

 

 

(i)            the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)              payment of, or other consideration in respect of, compensation
to, the making of loans to and payment of fees and expenses of and indemnities
to officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)            transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)             transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and in a manner consistent with past practices;

 

(v)               transactions ancillary to or in connection with the
Transactions;

 

(vi)             transactions approved by a majority of Disinterested Directors
of the Borrower or of the relevant member of the Consolidated Group in good
faith; or

 

(vii)          any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)                 Reporting Requirements. Furnish to the Administrative Agent
for further distribution to the Lenders:

 

(i)                 as soon as available and in any event within 50 days after
the end of each of the first three quarters of each fiscal year of the Borrower,
a Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of earnings and cash flows of the
Consolidated Group for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 



51

 

 

(ii)              as soon as available and in any event within 100 days after
the end of each fiscal year of the Borrower, a copy of the annual audit report
for such year for the Consolidated Group, containing a Consolidated balance
sheet of the Consolidated Group as of the end of such fiscal year and
Consolidated statements of earnings and cash flows of the Consolidated Group for
such fiscal year, in each case accompanied by an unqualified opinion or an
opinion reasonably acceptable to the Required Lenders by Ernst & Young LLP or
other independent public accountants of recognized national standing;

 

(iii)            simultaneously with each delivery of the financial statements
referred to in subclauses (i) and (ii) of this Section 5.01(i), a certificate of
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Borrower to
cure such Default or Event of Default), including, if such covenant is tested at
such time, setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;

 

(iv)             as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained actual knowledge of the
occurrence of each Default (or, with respect to Section 6.01(d), any default
under the agreement or instrument relating to the applicable Debt subject to
Section 6.01(d)) continuing on the date of such statement, a statement of the
Chief Financial Officer, the Controller or the Treasurer of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;

 

(v)               promptly after the sending or filing thereof, copies of all
reports that the Borrower sends to any of its securityholders, in their capacity
as such, and copies of all reports and registration statements that members of
the Consolidated Group file with the SEC or any national securities exchange;

 

(vi)             promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(ii); and

 

(vii)          such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

Information required to be delivered pursuant to subsections (i), (ii) and (v)
of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the SEC at http://www.sec.gov (and a confirming electronic
correspondence is delivered or caused to be delivered by the Borrower to the
Administrative Agent providing notice of such availability). The Borrower hereby
acknowledges that the Administrative Agent will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar secure electronic system.

 



52

 

 

(j)                 Sanctions and FCPA. The Borrower (a) shall not use the
proceeds of any Advances, and (b) shall ensure and shall cause each other member
of the Consolidated Group to ensure, and, to their knowledge, their respective
officers, employees, directors and agents (in their capacity as officers,
employees, directors or agents, respectively, of the Borrower or another member
of the Consolidated Group), shall ensure, that the proceeds of any Advances
shall not be used by such Persons, in each case of clause (a) and (b), (i) to
fund any activities or business of or with any Embargoed Person, or in any
country or territory, that at the time of such funding is the target of any
Sanctions, (ii) in any other manner that would result in a violation of any
Sanctions by the Agents, Lenders, the Borrower or any member of the Consolidated
Group or (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

(k)               Guaranties.

 

(i)                 From the date that is 90 days after the consummation of the
Allergan Acquisition, the payment and performance of the obligations of the
Borrower under this Agreement shall be guaranteed by each direct or indirect
existing or future wholly-owned Subsidiary of the Borrower that guarantees
(A) any Borrowed Debt of Allergan or any of its Subsidiaries (other than the
Specified Allergan Debt and other than any intercompany Borrowed Debt owed to
another member of the Consolidated Group), so long as the aggregate principal
amount of such guaranteed Borrowed Debt issued by any such Person exceeds
$3,000,000,000 or (B) (x) the Borrower’s obligations under the Bridge Credit
Agreement, (y) the Borrower’s obligations under the Existing Public Notes and/or
(z) the Borrower’s obligations under any other Borrowed Debt, that is
outstanding for clauses (x) - (z) in an aggregate committed (with respect to
clause (x) above) and principal (with respect to clauses (y) and (z) above)
amount of at least $2,000,000,000, in each case pursuant to one or more guaranty
agreements in form and substance reasonably acceptable to the Administrative
Agent and the Borrower and governed by the laws of the State of New York, as the
same may be amended, modified or supplemented from time to time (individually a
“Guaranty” and collectively the “Guaranties”; and each such Subsidiary executing
and delivering a Guaranty, a “Guarantor” and collectively the “Guarantors”);
provided that no such Guaranty by a Foreign Subsidiary shall be required under
this Section 5.01(k) to the extent the provision of such Guaranty would (1) give
rise to a material adverse tax consequence to the Borrower or any of its direct
or indirect Subsidiaries or any of its shareholders (including any tax
consequences resulting from the application of Section 956 of the Internal
Revenue Code) or (2) otherwise be prohibited by applicable law (or, with respect
to any temporary restrictions, including limitations imposed under financial
assistance rules or similar local laws, unless and until such temporary
restrictions have been removed) or requires the approval or consent of any
governmental authority or any other Person that is not a member of the
Consolidated Group or that would cause a default or event of default (or similar
events) under the Debt of such Subsidiary; provided, further that (i) the
relevant Guarantor shall use reasonable efforts to overcome any such prohibition
or restriction and (ii) to the extent the provision of any Guaranty would be
limited (though not prohibited) under the laws of any application jurisdiction,
such Guaranty shall only be provided subject to such limitations (in each case
of this clause (i), as determined in good faith by the Borrower in consultation
with the Administrative Agent) (the guarantee requirements above, after giving
effect to all limitations set forth therein, the “Guarantee Requirements”).

 



53

 

 

(ii)              In the event any Subsidiary of the Borrower is required to
become a Guarantor hereunder pursuant to the Guarantee Requirements, within 90
days after the earliest date on which such requirement becomes applicable (or
such longer period reasonably acceptable to the Administrative Agent), the
Borrower shall cause such Subsidiary to execute and deliver to the
Administrative Agent a Guaranty and the Borrower shall also deliver to the
Administrative Agent, or cause such Subsidiary to deliver to the Administrative
Agent, at the Borrower’s cost and expense, such other customary certificates and
opinions of the type delivered on the Effective Date pursuant to Section
3.01(d), to the extent reasonably required by the Administrative Agent in
connection therewith.

 

(iii)            A Guarantor, upon delivery of written notice to the
Administrative Agent by a Responsible Officer of the Borrower certifying that,
after giving effect to any substantially concurrent transactions, including any
repayment of Debt, release of a guaranty or any sale or other disposition, the
Guarantee Requirements no longer apply to such Person, shall be automatically
released from its obligations (including its Guaranty) hereunder without further
required action by any Person. The Administrative Agent, at the Borrower’s
expense, shall execute and deliver to the Borrower or the applicable Guarantor
any documents or instruments as the Borrower or such Guarantor may reasonably
request to evidence the release of such Guaranty.

 

(l)                 Accounting Changes. The Borrower will not change its fiscal
year-end from December 31 of each calendar year; provided that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

SECTION 5.02          Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a)               Liens, Etc. Incur, issue, assume or guarantee, or permit any
Domestic Subsidiary to incur, issue, assume or guaranty, at any time, any
Borrowed Debt secured by a Lien on any Principal Domestic Property of the
Borrower or any Domestic Subsidiary, or any shares of stock or Borrowed Debt of
any Domestic Subsidiary (other than Margin Stock), without effectively providing
that the Advances outstanding at such time (together with, if the Borrower shall
so determine, any other Borrowed Debt of the Borrower or such Domestic
Subsidiary existing at such time or thereafter created that is not subordinate
to the Advances) shall be secured equally and ratably with (or prior to) such
secured Borrowed Debt, so long as such secured Borrowed Debt shall be so
secured, unless, after giving effect thereto, the aggregate amount of all such
secured Borrowed Debt would not exceed 15% of Consolidated Net Assets as
determined at the time of the incurrence of such Lien; provided, however, that
this Section 5.02(a) shall not apply to, and there shall be excluded from
secured Borrowed Debt in any computation under this Section 5.02(a), Borrowed
Debt secured by:

 



54

 

 

(i)            Liens on property of, or on any shares of stock or Borrowed Debt
of, any Person existing at the time such Person becomes a Domestic Subsidiary;

 

(ii)              Liens in favor of the Borrower or any Domestic Subsidiary;

 

(iii)            Liens on property of the Borrower or any Domestic Subsidiary in
favor of the United States or any State thereof, or any department, agency or
instrumentality or political subdivision of the United States or any State
thereof, or in favor of any other country, or any political subdivision thereof,
to secure partial, progress, advance or other payments pursuant to any contract
or statute;

 

(iv)             Liens for Taxes not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(v)               Liens on property (including that of Allergan and its
Subsidiaries), shares of stock or Borrowed Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price or construction
or improvement cost thereof or to secure any Debt incurred prior to, at the time
of, or within 180 days after, the acquisition of such property or shares or
Borrowed Debt or the completion of any such construction or improvement for the
purpose of financing all or any part of the purchase price or construction or
improvement cost thereof;

 

(vi)             Liens existing on the Effective Date;

 

(vii)          Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(viii)        survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Domestic Subsidiary; and

 



55

 

 

(ix)             any extension, renewal or replacement (or successive
extensions, renewals or replacements), as a whole or in part, of any Borrowed
Debt secured by any Lien referred to in subclauses (i) through (vii) of this
Section 5.02(a); provided, that (i) such extension renewal or replacement Lien
shall be limited to all or a part of the same property, shares of stock or Debt
that secured the Lien extended, renewed or replaced (plus improvements on such
property) and (ii) the Borrowed Debt secured by such Lien at such time is not
increased.

 

(b)               Mergers, Etc. Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (other than
Margin Stock) (whether now owned or hereafter acquired) to, any Person, or
permit any member of the Consolidated Group to do so, except that:

 

(i)             any member of (x) the Consolidated Group other than the Borrower
may merge or consolidate with or into, or (y) the Consolidated Group may dispose
of assets to, in each case, any other member of the Consolidated Group;

 

(ii)              the Borrower may merge with any other Person so long as (A)
the Borrower is the surviving entity or (B) the surviving entity shall assume,
by agreement reasonably satisfactory in form and substance to the Required
Lenders, all of the rights and obligations of the Borrower under this Agreement
and the other Loan Documents (it being understood that notwithstanding the
foregoing, the consummation of the Allergan Acquisition shall not be prohibited
by this Section 5.02(b) or otherwise pursuant hereto);

 

(iii)            any member of the Consolidated Group (other than the Borrower)
may merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the
consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition, if in excess of $500,000,000, is at least
equal to the fair market value of such assets (as determined by the Borrower in
good faith at the time of such transaction) and (B) no Material Adverse Effect
would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition (as determined by the Borrower
in good faith at the time of such transaction);

 

provided, in the cases of clause (ii) hereof, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.

 

(c)               Change in Nature of Business. Make any material change in the
nature of the business of the Consolidated Group, taken as a whole, from that
carried out by the Borrower and its Subsidiaries on the Effective Date and by
Allergan and its Subsidiaries on the date of the consummation of the Allergan
Acquisition; it being understood that this Section 5.02(c) shall not prohibit
(i) the Allergan Acquisition or (ii) members of the Consolidated Group from
conducting any business or business activities incidental or related to such
business as carried on as of the Effective Date (in the case of the Borrower and
its Subsidiaries other than Allergan and its Subsidiaries) or as of the date of
the consummation of the Allergan Acquisition (in the case of Allergan and its
Subsidiaries) or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 



56

 

 

SECTION 5.03          Financial Covenant.

 

(a)               Beginning on the last day of the first fiscal quarter ending
after the Effective Date and on the last day of each fiscal quarter ending
thereafter, the Borrower will not permit, as of the last day of any such fiscal
quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA of the Borrower (the “Consolidated Leverage Ratio”) for
the four consecutive fiscal quarter period ending as of such date to exceed
3.75:1.00; provided, that following consummation of the Allergan Acquisition
such maximum Consolidated Leverage Ratio shall be increased to 4.75:1.00 with
respect to the last day of the fiscal quarter during which the Allergan
Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters, stepping down to
4.25:1.00 on the last day of each of the immediately following four consecutive
fiscal quarters and stepping down to 3.75:1.00 on the last day of each fiscal
quarter thereafter; provided, further that at the election of the Borrower,
exercised by written notice delivered by the Borrower to the Administrative
Agent at any time prior to the date that is thirty (30) days following
consummation of any subsequent Material Acquisition by the Borrower or any
Subsidiary such maximum Consolidated Leverage Ratio shall be increased to
4.25:1.00 with respect to the last day of the fiscal quarter during which such
Material Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters.

 

(b)               (x) Prior to the consummation or abandonment of the Allergan
Acquisition or (y) at any time after the definitive agreement for any other
Material Acquisition shall have been executed (or, in the case of a Material
Acquisition in the form of a tender offer or similar transaction, after the
offer shall have been launched) and prior to the consummation of such Material
Acquisition (or termination of the definitive documentation in respect thereof),
in each case, any Acquisition Debt (and the proceeds of such Acquisition Debt)
shall be excluded from the definition of Consolidated Leverage Ratio; provided
that (x) the definitive documentation relating to such Acquisition Debt shall
contain “special mandatory redemption” or escrow provisions (or other similar
provisions) or otherwise require such indebtedness to be redeemed or prepaid if
the Allergan Acquisition or such other Material Acquisition is not consummated
by a date specified in such definitive documentation and (y) if the Transaction
Agreement or the definitive agreement (or, in the case of a tender offer or
similar transaction, the definitive offer document) for such other Material
Acquisition is terminated in accordance with its terms prior to the consummation
of the Allergan Acquisition or such other Material Acquisition or the Allergan
Acquisition or such other Material Acquisition is otherwise not consummated by
the date specified in the definitive documentation relating to such Acquisition
Debt, such Acquisition Debt is so redeemed or prepaid by the date that it is
required to be redeemed or prepaid in such circumstances pursuant to the terms
of such Acquisition Debt.

 



57

 

 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.01          Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

 

(a)               The Borrower shall fail (i) to pay any principal of any
Advance when the same becomes due and payable or (ii) to pay any interest on any
Advance or make any payment of fees or other amounts payable under this
Agreement within five Business Days after the same becomes due and payable; or

 

(b)               Any representation or warranty made by the Borrower herein or
in any other Loan Document or by or on behalf of the Borrower in connection with
this Agreement or in any certificate or other document furnished pursuant to or
in connection with this Agreement, if any, in each case shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c)               (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d)(i), 5.01(i)(iv), 5.01(k),
5.02(a), 5.02(b), 5.02(c) or 5.03 or (ii) the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement, if
any, in each case on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Administrative Agent; or

 

(d)               The Borrower or any Significant Subsidiary shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal amount, or, in the case of any Hedge Agreement, having an Agreement
Value, of at least $200,000,000 (or, after the date of the consummation of the
Allergan Acquisition, $500,000,000) in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Significant Subsidiary, when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or the Borrower shall default in its
obligations under any agreement or instrument relating to any such Debt, which
default shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such default is to accelerate, or
to permit the acceleration of, the maturity of such Debt; provided that, such
failure above shall not have been remedied and is not waived by the holders of
such Debt prior to the termination of the Commitments hereunder and the
acceleration of the Advances or the exercise of other remedies pursuant to this
Section 6.01; or

 

(e)               The Borrower or any Significant Subsidiary shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of 60 days; or

 



58

 

 

(f)                Any one or more judgments or orders for the payment of money
in excess of $200,000,000 (or, after the date of the consummation of the
Allergan Acquisition, $500,000,000) shall be rendered against a member of the
Consolidated Group and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) within 60 days
after the entry, issue, or levy thereof, such judgment or order has not been
paid or discharged or stayed pending appeal, or, after the expiration of any
such stay, such judgment or order has not been paid or discharged; provided,
however, that, for purposes of determining whether an Event of Default has
occurred under this Section 6.01(f), the amount of any such judgment or order
shall be reduced to the extent that (A) such judgment or order is covered by a
valid and binding policy of insurance between the defendant and the insurer
covering payment thereof and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified of, and has not disputed the claim made
for payment of, such judgment or order; or

 

(g)               (i) Any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of Voting Stock of the Borrower (or other securities convertible into or
exchangeable for such Voting Stock) representing 50% or more of the combined
voting power of all Voting Stock of the Borrower (on a fully diluted basis); or
(ii) a majority of the members of the board of directors of the Borrower shall
cease to be Continuing Directors; or

 

(h)               One or more of the following shall have occurred or is
reasonably expected to occur, which in each case would reasonably be expected to
result in a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or
complete withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer
Plan; or (iii) the “endangered” or “critical” status or termination of a
Multiemployer Plan;

 

(i)                 (1) All or a material portion of this Agreement shall cease
to be valid and enforceable against the Borrower as found in a final,
nonappealable judgment by a court of competent jurisdiction (except to the
extent it is terminated in accordance with its terms and except to the extent
such claim is made by an Agent or a Lender), unless the Borrower promptly
reaffirms in writing its obligations hereunder or (2) the Borrower shall so
assert in writing; or

 

(j)                 (1) All or a material portion of the Guaranties, at any time
after the execution and delivery thereof and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
obligations of the Borrower under this Agreement (other than contingent
obligations that survive the termination of this Agreement), cease to be in full
force and effect, unless the applicable Guarantor promptly re-affirms in writing
its obligations under the Guaranties; or (2) the Borrower or any Guarantor
contests in writing the validity or enforceability of any Guaranty;

 



59

 

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default under Section 6.01(e), (A) the Commitment of each
Lender shall automatically be terminated and (B) the Advances, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

 

ARTICLE VII

THE AGENTS

 

SECTION 7.01          Authorization and Action. Each Lender hereby irrevocably
appoints JPMorgan Chase Bank, N.A. (or an Affiliate thereof designated by it) to
act on its behalf as the Administrative Agent hereunder and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article VII (other than (x) Section 7.10, to the extent set
forth therein, (y) the third sentence of Section 7.04 and (z) Section 7.06) are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than the third sentence of Section 7.04).

 

SECTION 7.02          Administrative Agent Individually. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender. Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

SECTION 7.03          Duties of Administrative Agent; Exculpatory Provisions.

 

(a)               The Administrative Agent’s duties hereunder and under the
other Loan Documents are solely ministerial and administrative in nature, and
the Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan Document. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in any other Loan Document); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 



60

 

 

(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 8.01 or Section 6.01)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)               Neither the Administrative Agent nor any other Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or any information
memorandum delivered in connection with the syndication of this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

(d)               Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its Related Parties to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

SECTION 7.04          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the Effective Date or the making of any Advance that by its terms
must be fulfilled to the satisfaction of a Lender, each Lender shall be deemed
to have consented to, approved or accepted such condition unless (i) an officer
of the Administrative Agent responsible for the transactions contemplated hereby
shall have received notice to the contrary from such Lender prior to the
occurrence of the Effective Date or the making of such Advance, as applicable,
and (ii) in the case of a condition to the making of an Advance, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 



61

 

 

SECTION 7.05          Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder by or
through any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub agent and the Related Parties of the Administrative Agent
and each such sub agent shall be entitled to the benefits of all provisions of
this Article VII and Section 8.04 (as though such sub-agents were the
“Administrative Agent” under this Agreement) as if set forth in full herein with
respect thereto.

 

SECTION 7.06          Resignation of Administrative Agent.

 

(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Borrower, provided that no consent of the Borrower shall be required if an Event
of Default pursuant to Section 6.01(a) or (e) has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders (and with the consent of the Borrower, provided that no consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing), appoint a successor Administrative Agent meeting the qualifications
set forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”). In connection therewith, the
Required Lenders, in consultation with the Borrower, shall appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment on or prior to the Removal Effective Date,
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 



62

 

 

(c)               With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations to be made by, to or through the Administrative Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and Section
8.04 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

SECTION 7.07          Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 7.08          Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances made by each of
them (or, if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not promptly reimbursed for such expenses by the Borrower.

 



63

 

 

SECTION 7.09          Other Agents. None of the Lenders identified on the facing
page or signature pages of this Agreement as a “syndication agent”, “arranger”
or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 7.10          ERISA. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that at
least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of the Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, or the Commitments, or this Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender's entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, and the
conditions for exemptive relief thereunder are and will continue to be satisfied
in connection therewith,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement, or

 



64

 

 

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender's
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01          Amendments, Etc.(a) Subject to Sections 2.05(d) and
2.08(f), no amendment or waiver of any provision of this Agreement, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing, do any of the following:

 

(i)                 [reserved];

 

(ii)               increase or extend the Commitments of a Lender or subject a
Lender to any additional obligations, unless signed by such Lender;

 

(iii)              reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Interest” or to
waive any obligation of the Borrower to pay Default Interest;

 

(iv)              postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, unless
signed by each Lender directly and adversely affected thereby;

 

(v)               change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that, in each
case, shall be required for the Lenders or any of them to take any action
hereunder, unless signed by all Lenders;

 



65

 

 

(vi)             change Section 2.06, Section 2.13(a) or Section 2.15, in each
case in a manner that would affect the ratable sharing of payments required
thereby without the written consent of each Lender directly and adversely
affected thereby;

 

(vii)            amend this Section 8.01 or the definition of “Required
Lenders”, unless signed by all Lenders; or

 

(viii)           to the extent any Guaranty is then in effect, release all or
substantially all of the value of the Guaranties (except as such release is
otherwise provided for in this Agreement or in the other Loan Documents) without
the written consent of each Lender;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.

 

SECTION 8.02          Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier) and mailed,
telecopied or delivered, if to the Borrower or the Administrative Agent, to the
address, telecopier number or if applicable, electronic mail address, specified
for such Person on Schedule II; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed or
telecopied, be effective three Business Days after being deposited in the mails,
postage prepaid, or upon confirmation of receipt (except that if electronic
confirmation of receipt is received at a time that the recipient is not open for
business, the applicable notice or communication shall be effective at the
opening of business on the next business day of the recipient), respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier or other electronic communication
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.

 

(b)               Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 



66

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)               The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make any notice and other communications available to
the Lenders by posting the notices and other communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(d)               THE APPROVED ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE APPROVED ELECTRONIC PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(e)               Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any communication has been posted to the
Approved Electronic Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement. Each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each “public-side” Lender (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower and its Subsidiaries or any of their respective securities)
(each a “Public Lender”) agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Approved Electronic Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Approved Electronic Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 



67

 

 

(f)                If any notice required under this Agreement is permitted to
be made, and is made, by telephone, actions taken or omitted to be taken in
reliance thereon by the Administrative Agent or any Lender shall be binding upon
the Borrower notwithstanding any inconsistency between the notice provided by
telephone and any subsequent writing in confirmation thereof provided to the
Administrative Agent or such Lender; provided that any such action taken or
omitted to be taken by the Administrative Agent or such Lender shall have been
in good faith and in accordance with the terms of this Agreement.

 

(g)               With respect to notices and other communications hereunder
from the Borrower to any Lender, the Borrower shall provide such notices and
other communications to the Administrative Agent, and the Administrative Agent
shall promptly deliver such notices and other communications to any such Lender
in accordance with subsection (b) above or otherwise.

 

(h)               Each of the Lenders and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store notices or other communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.

 

SECTION 8.03          No Waiver; Remedies. No failure on the part of any Lender
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by applicable law.

 

SECTION 8.04          Costs and Expenses. (a) The Borrower agrees to pay, upon
demand, all reasonable and documented out-of-pocket costs and expenses of each
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, (i) all due diligence, syndication (including
printing and distribution), duplication and messenger costs and (ii) the
reasonable and documented fees and expenses of a single primary counsel (and a
local counsel in each relevant jurisdiction) for the Administrative Agent and
the Lenders with respect thereto and with respect to advising the Agents as to
their respective rights and responsibilities under this Agreement. The Borrower
further agrees to pay, upon demand, all reasonable and documented out-of-pocket
costs and expenses of the Agents and the Lenders, if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including, but
limited, in the case of fees and expenses of counsel to reasonable and
documented fees and expenses of a single primary counsel and an additional
single local counsel in any local jurisdictions for the Agents and the Lenders
and, in the case of an actual or perceived conflict of interest where the
Administrative Agent notifies the Borrower of the existence of such conflict,
one additional counsel, in connection with the enforcement of rights under this
Agreement.

 



68

 

 

(b)               The Borrower agrees to indemnify and hold harmless each Agent
and each Lender and each of their Related Parties (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, penalties, liabilities and
expenses (provided, that, the Borrower’s obligations to the Indemnified Parties
in respect of fees and expenses of counsel shall be limited to the reasonable
fees and expenses of one counsel for all Indemnified Parties, taken together
(and, if reasonably necessary, one local counsel in any relevant jurisdiction)
and, solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction)) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or whether any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent Losses (A) are found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnified
Party or any of its Affiliates (including any breach of its obligations under
this Agreement), (B) result from any dispute between an Indemnified Party and
one or more other Indemnified Parties (other than against an Agent acting in
such a role) or (C) result from the claims of one or more Lenders solely against
one or more other Lenders (and not claims by one or more Lenders against any
Agent acting in its capacity as such except, in the case of Losses incurred by
any Agent or any Lender as a result of such claims, to the extent such Losses
are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any breach of its obligations under
this Agreement)) not attributable to any actions of a member of the Consolidated
Group and for which the members of the Consolidated Group otherwise have no
liability. The Borrower further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower, its Subsidiaries or any of their shareholders or creditors for or in
connection with this Agreement or any of the transactions contemplated hereby or
the actual or proposed use of the proceeds of the Advances, except to the extent
such liability is found in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement). In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). Notwithstanding the foregoing, this
Section 8.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 



69

 

 

(c)               If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of (i) a payment or Conversion pursuant to Section 2.06, 2.08(e), 2.10 or
2.12, (ii) acceleration of the maturity of the Advances pursuant to Section
6.01, (iii) a payment by an Eligible Assignee to any Lender other than on the
last day of the Interest Period for such Advance upon an assignment of the
rights and obligations of such Lender under this Agreement pursuant to Section
8.07 as a result of a demand by the Borrower pursuant to Section 8.07(a) or (iv)
for any other reason, the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional reasonable losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or as a result of any
inability to Convert or exchange in the case of Section 2.08 or 2.12, including,
without limitation, any reasonable loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

 

(d)               Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

 

SECTION 8.05          Right of Setoff. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement, whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Borrower after any such
setoff and application is made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender and its Affiliates under this Section 8.05 are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) that such Lender and its Affiliates may have.

 

SECTION 8.06          Binding Effect. This Agreement shall become effective upon
the satisfaction (or waiver in accordance with Section 8.01) of the conditions
set forth in Section 3.01 and, thereafter, shall be binding upon and inure to
the benefit of, and be enforceable by, the Borrower, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Borrower shall have no right to assign its rights hereunder or any
interest herein without the prior written consent of each Lender, and any
purported assignment without such consent shall be null and void. No Lender
shall have the right to assign all or a portion of its rights and obligations
under this Agreement in violation of Section 8.07.

 



70

 

 

SECTION 8.07          Assignments and Participations. (a) (1) Each Lender shall
not assign all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it) except that each Lender may, with the consent of the
Borrower and the Administrative Agent, which consents shall not be unreasonably
withheld or delayed and, in the case of the Borrower, (A) shall not be required
while an Event of Default has occurred and is continuing and (B) shall be deemed
given if the Borrower shall not have objected within 10 Business Days following
its receipt of notice of such assignment and (2) within five days after demand
by the Borrower (with a copy of such demand to the Administrative Agent) to (i)
any Defaulting Lender, (ii) any Lender that has made a demand for payment
pursuant to Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Eurocurrency Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders or all adversely affected Lenders) is required and, with respect to any
amendment or waiver requiring the consent of all Lenders, as to which the
Required Lenders shall have given their consent, such Lender shall, in each case
of clauses (1) and (2) above, assign to one or more Persons (other than natural
persons) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that:

 

(A)              such consent shall not be required in the case of an assignment
to any other Lender, an Affiliate of any Lender or an Approved Fund; provided
that notice thereof shall have been given to the Borrower and the Administrative
Agent;

 

(B)              each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(C)              except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof;

 

(D)              each such assignment shall be to an Eligible Assignee;

 

(E)              each such assignment made as a result of a demand by the
Borrower pursuant to this Section 8.07(a)(2) shall be either an assignment of
all of the rights and obligations of the assigning Lender under this Agreement
or an assignment of a portion of such rights and obligations made concurrently
with another such assignment or other such assignments that, in the aggregate,
cover all of the rights and obligations of the assigning Lender under this
Agreement;

 

(F)              no Lender shall be obligated to make any such assignment as a
result of a demand by the Borrower pursuant to this Section 8.07(a)(2), (1)
unless and until such Lender shall have received one or more payments in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower or one or more
Eligible Assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Sections 2.11, 2.14 or 8.04(c)) and (2) unless and until the
Borrower shall have paid (or caused to be paid) to the Administrative Agent a
processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 



71

 

 

(G)              the parties to each such assignment (other than, except in the
case of a demand by the Borrower pursuant to this Section 8.07(a)(2), the
Borrower) shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance and, if
such assignment does not occur as a result of a demand by the Borrower pursuant
to this Section 8.07(a) (in which case the Borrower shall pay the fee required
by subclause (F)(3) of this Section 8.07(a)(2)), a processing and recordation
fee of $3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and provided further that in the event that, in connection with a
demand by the Borrower pursuant to this Section 8.07(a), the assignor shall not
execute and deliver the relevant Assignment and Acceptance within one Business
Day of the Borrower’s request, such assignor shall be deemed to have executed
and delivered such Assignment and Acceptance. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 8.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)               By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(i)                other than as provided in such Assignment and Acceptance,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;

 



72

 

 

(ii)              such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;

 

(iii)             such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;

 

(iv)             such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 

(v)              such assignee confirms that it is an Eligible Assignee;

 

(vi)             such assignee appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and

 

(vii)            such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

(c)               Upon its receipt of an Assignment and Acceptance executed by
an assigning Lender and an assignee representing that it is an Eligible
Assignee, the Administrative Agent shall, if such Assignment and Acceptance has
been completed and is in substantially the form of Exhibit B hereto, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.

 

(d)               The Administrative Agent, acting solely for this purpose as
the agent of the Borrower, shall maintain at its address referred to in Section
8.02(a) a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount (and stated interest) of the Advances
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)               Each Lender may sell participations to one or more banks or
other entities (other than the Borrower or any of its Affiliates or any natural
person) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

 



73

 

 

(i)               such Lender’s obligations under this Agreement (including,
without limitation, its Commitment) shall remain unchanged;

 

(ii)              such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations;

 

(iii)              such Lender shall remain the Lender of any such Advance for
all purposes of this Agreement;

 

(iv)             the Borrower, the Agents and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement; and

 

(v)               no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement, or
any consent to any departure by the Borrower herefrom or therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or stated rate of interest on, the Advances or the stated rate at which any fees
or any other amounts payable hereunder are calculated (other than any amendment
to the definition of “Default Interest” or to waive any obligation of the
Borrower to pay Default Interest), in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or any other amounts payable hereunder, in
each case to the extent subject to such participation.

 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 8.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information received by it from such Lender
as more fully set forth in Section 8.08.

 



74

 

 

(g)               Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation and
the Advances owing to it) to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations in favor of
any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System or any central bank having jurisdiction
over such Lender.

 

SECTION 8.08          Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or such Lender, as applicable, agrees that it will, to the extent practicable
and other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Borrower promptly thereof, unless such
notification is prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or any
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization, (g)
with the consent of the Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
8.08 or (y) becomes available to the Administrative Agent, any Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Borrower. In addition, the Agents may disclose the existence and terms of
this Agreement and the identity of the parties hereto (including titles) to
market data collectors and service providers to the Agents in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 

For purposes of this Section 8.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Consolidated Group or
the Allergan Group relating to the Consolidated Group or the Allergan Group or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Consolidated Group.

 



75

 

 

SECTION 8.09          Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

SECTION 8.10          Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 8.11          Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court sitting in New York County or
any federal court of the United States of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in any such New York State court or, to the extent
permitted by law, in any such federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)               Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 8.12          Patriot Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and any Guarantor,
which information includes the name and address of the Borrower and such
Guarantor, as applicable, and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower or such
Guarantor in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

SECTION 8.13          No Advisory or Fiduciary Responsibility. In its capacity
as an Agent or a Lender, (a) no Agent or Lender has any responsibility except as
set forth herein and (b) no Agent or Lender shall be subject to any fiduciary
duties or other implied duties (to the extent permitted by law to be waived).
The Borrower agrees that it will not take any position or bring any claim
against any Agent or any Lender that is contrary to the preceding sentence.

 



76

 

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

SECTION 8.14          Waiver of Jury Trial. Each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent, any Lender or the Borrower in the
negotiation, administration, performance or enforcement thereof.

 

SECTION 8.15          Conversion of Currencies. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

The obligations of the Borrower in respect of any sum due to any party hereto or
any holder of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrower contained in this Section 8.15 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

SECTION 8.16          Acknowledgment and Consent to Bail In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 



77

 

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institutions, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 8.17         Nonreliance. Each of the Lenders hereby represents that it
is not relying on or looking to any Margin Stock as collateral in the extension
or maintenance of the credit provided for herein.

 

SECTION 8.18         Release of Guaranties. The Lenders irrevocably authorize
and direct the release of any Guarantor from its obligations under its Guaranty
automatically as set forth in Section 5.01(k) and authorize and direct the
Administrative Agent to, at the Borrower’s expense, execute and deliver to the
applicable Guarantor such documents or instruments as the Borrower or such
Guarantor may reasonably request to evidence the release of such Guaranty.

 

SECTION 8.19         Amendment and Restatement. Upon the occurrence of the
Effective Date, (i) the Existing Credit Agreement shall be amended and restated
in its entirety by this Agreement, (ii) each of the commitments of the lenders
under the Existing Credit Agreement shall be terminated and, to the extent that
such Persons constitute Lenders hereunder, shall be replaced with their
respective Commitments hereunder and (iii) all accrued and unpaid interest and
fees and other amounts owing under the Existing Credit Agreement shall have been
paid by the Borrower under the Existing Credit Agreement, whether or not such
interest, fees or other amounts would otherwise be due and payable at such time
pursuant to the Existing Credit Agreement. The parties hereto acknowledge and
agree that, except as otherwise expressly provided herein, this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation of the obligations under the Existing
Credit Agreement or the other Loan Documents as in effect prior to the Effective
Date and which remain outstanding as of the Effective Date.

 

This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.

 



78

 

 

[SIGNATURE PAGES FOLLOW]

 



79

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  ABBVIE INC., as Borrower     By: /s/ Tabetha Skarbek     Name:   Tabetha
Skarbek     Title: Vice President and Treasurer

 



[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and a Lender     By: /s/
Lisa Whatley     Name:   Lisa Whatley     Title: Managing Director

 



[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

  BANK OF AMERICA, N.A., as a Lender     By: /s/ Darren Merten     Name:  
Darren Merten     Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender     By: /s/ Michael King     Name:  
Michael King     Title: Authorized Signatory

 



[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as a Lender     By: /s/ Michael King  
  Name:    Michael King     Title: Vice President

 



[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

 Barclays Bank PLC, as a Lender   By: /s/ Ronnie Glenn    Name:   Ronnie Glenn
   Title:  Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 BNP Paribas, as a Lender    By: /s/ Mike Shyrock    Name:   Mike Shyrock   
Title: Managing Director         By: /s/ Michael Pearce    Name:   Michael
Pearce    Title: Managing Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 HSBC Bank USA, National Association, as a
as a Lender      By: /s/ Iain Stewart    Name:   Iain Stewart    Title: Managing
Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 GOLDMAN SACHS BANK USA, as a Lender      By: /s/ Annie Carr    Name:   Annie
Carr    Title: Authorized Signatory

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 CITIBANK N.A., as a Lender      By: /s/ Patricia A. Guerra    Name:   Patricia
A. Guerra    Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    By: /s/ Virginia Cosenza   
Name:   Virginia Cosenza    Title: Vice President

  

By: /s/ Annie Chung    Name:   Annie Chung    Title: Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 SOCIETE GENERALE, as a Lender      By: /s/ Kimberly Metzger    Name:   Kimberly
Metzger    Title: Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 MIZUHO BANK, LTD., as a Lender    By: /s/ Tracy Rahn    Name:   Tracy Rahn   
Title: Authorized Signatory

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 MUFG BANK, LTD., as a Lender    By: /s/ David Meisner    Name:   David Meisner
   Title: Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    By: /s/ Jordan Harris   
Name:   Jordan Harris    Title: Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

 

 

 

 

 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender       By: /s/ Judith Smith    Name:   Judith Smith    Title:
Authorized Signatory

 

 By: /s/ Emerson Almeida    Name:   Emerson Almeida    Title: Authorized
Signatory

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 ROYAL BANK OF CANADA, as a Lender       By: /s/ Diana Lee    Name:   Diana Lee
   Title: Authorized Signatory

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 BANCO SANTANDER S.A., NEW YORK BRANCH, as a Lender       By: /s/ Terence
Corcoran    Name:   Terence Corcoran    Title: Executive Director

 

 By: /s/ Juan Galan    Name:   Juan Galan    Title: Managing Director

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 U.S. Bank National Association, as a Lender       By: /s/ David C. Mruk   
Name:   David C. Mruk    Title: Senior Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 DNB Capital LLC, as a Lender       By: /s/ Devan Patel    Name:   Devan Patel
   Title: Vice President

 

 By: /s/ Philip F. Kurpiewski    Name:   Philip F. Kurpiewski    Title: Senior
Vice President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 Lloyds Bank Corporate Markets plc, as a Lender       By: /s/ Kamala Basdeo   
Name: Kamala Basdeo    Title: Assistant Vice President

 

 By: /s/ Allen McGuire    Name:   Allen McGuire    Title: Assistant Vice
President

 

[Signature Page to Amended and Restated Revolving Credit Agreement]

  

 

 

 The Northern Trust Company, as a Lender       By: /s/ Coleen Letke    Name:  
Coleen Letke    Title: Senior Vice President

 



[Signature Page to Amended and Restated Revolving Credit Agreement]

  

